Exhibit 10.147

EXECUTION COPY

PURCHASE AND SALE AGREEMENT

SALE OF BRADLEY ASSOCIATES PORTFOLIO

TO

INLAND REAL ESTATE ACQUISITIONS, INC.,
AN ILLINOIS CORPORATION

DATE: MAY 2, 2006


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Section

 

 

 

Page

 

 

 

 

 

1.

 

CERTAIN DEFINITIONS

 

1

 

 

 

 

 

2.

 

SALE OF PROPERTY

 

6

 

 

 

 

 

3.

 

PURCHASE PRICE

 

6

 

 

3.1.

 

Deposit Money

 

6

 

 

3.2.

 

Reduction of Purchase Price for Excluded Parcels

 

7

 

 

3.3.

 

Cash at Closing

 

7

 

 

3.4.

 

Prepayment Charges

 

7

 

 

3.5.

 

Management Agreement

 

7

 

 

 

 

 

 

 

4.

 

TITLE MATTERS

 

7

 

 

4.1.

 

Title and Survey Defects

 

 

 

 

4.2.

 

Title Insurance

 

9

 

 

 

 

 

 

 

5.

 

BUYER’S DUE DILIGENCE/CONDITION OF THE PROPERTY

 

9

 

 

5.1.

 

Buyer’s Inspections and Due Diligence

 

9

 

 

5.2.

 

Termination of Agreement During Due Diligence Period

 

9

 

 

5.3.

 

Property Sold “As Is”

 

10

 

 

5.4.

 

Buyer’s Certificate

 

10

 

 

5.5.

 

Survival

 

11

 

 

 

 

 

 

 

6.

 

EXCLUDED PARCELS; PREPAYMENT RESTRICTED PARCELS

 

11

 

 

6.1.

 

Exclusion of Parcels for Environmental Reasons

 

11

 

 

6.2.

 

Exclusion of Parcels for ROFO Rights

 

11

 

 

6.3.

 

Exclusion of Parcels by Reason of Condemnation or Casualty

 

12

 

 

6.4.

 

Exclusion of Parcels by Reason of Failure of Tenant Estoppel Condition

 

12

 

 

6.5.

 

Exclusion of Parcels by Reason of Inaccuracy in Representation or Warranty

 

12

 

 

6.6.

 

Prepayment Restricted Parcels

 

12

 

 

6.7.

 

Exclusion of Parcels by Reason of Failure to Cure Required Title Clearance
Exceptions and Commercially Reasonable Title Objections

 

13

 

 

6.8.

 

Exclusion of Parcels for Deferred Maintenance

 

13

 

 

6.9.

 

TIC Consent Excluded Parcels

 

14

 

 

6.10.

 

Ground Lease Parcels

 

14

 

 

6.11.

 

Exclusion of Parcels for Slippage

 

14

 

 

6.12.

 

Maximum Excluded Parcels

 

15

 

 

 

 

 

 

 

7.

 

ADJUSTMENTS AND PRORATIONS

 

15

 

 

7.1.

 

Lease Rentals and Other Revenues

 

15

 

 

7.2.

 

Intentionally Omitted

 

16

 

 

7.3.

 

Real Estate Taxes

 

16

 

 

7.4.

 

Other Property Operating Expenses

 

17

 

 

7.5.

 

Closing Costs

 

18

 

 

7.6.

 

Cash Security Deposits

 

18

 

 

7.7.

 

Apportionment Credit

 

18

 

 

7.8.

 

Assumed Mortgages

 

18

 

 

7.9.

 

Ground Lease

 

19

 

 

7.10.

 

Delayed Adjustment; Delivery of Operating and Other Financial Statements

 

19

 


--------------------------------------------------------------------------------


 

8.

 

CLOSING

 

19

 

 

8.1.

 

Closing Date

 

19

 

 

8.2.

 

Title Transfer and Payment of Purchase Price

 

20

 

 

8.3.

 

Seller’s Closing Deliveries

 

20

 

 

8.4.

 

Buyer’s Closing Deliveries

 

21

 

 

 

 

 

 

 

9.

 

CONDITIONS TO CLOSING

 

22

 

 

9.1.

 

Conditions to Seller’s Obligations

 

22

 

 

9.2.

 

Conditions to Buyer’s Obligations

 

23

 

 

9.3.

 

Waiver of Failure of Conditions Precedent

 

23

 

 

9.4.

 

Approvals not a Condition to Buyer’s Performance

 

24

 

 

 

 

 

 

 

10.

 

REPRESENTATIONS AND WARRANTIES

 

24

 

 

10.1.

 

Buyer’s Representations

 

24

 

 

10.2.

 

Seller’s Representations

 

24

 

 

10.3.

 

General Provisions

 

26

 

 

 

 

 

 

 

11.

 

COVENANTS

 

28

 

 

11.1.

 

Buyer’s Covenants

 

28

 

 

11.2.

 

Seller’s Covenants

 

28

 

 

11.3.

 

Mutual Covenants

 

29

 

 

 

 

 

 

 

12.

 

SATISFACTION OF CONDITIONS PRECEDENT AND DEFAULT

 

30

 

 

12.1.

 

Seller’s Conditions Precedent

 

30

 

 

12.2.

 

Buyer’s Default

 

30

 

 

12.3.

 

Buyer’s Conditions Precedent

 

31

 

 

12.4.

 

Seller’s Default

 

31

 

 

 

 

 

 

 

13.

 

CONDEMNATION/CASUALTY

 

31

 

 

13.1.

 

Condemnation

 

31

 

 

13.2.

 

Destruction or Damage

 

32

 

 

13.3.

 

Insurance

 

33

 

 

13.4.

 

Waiver

 

33

 

 

 

 

 

 

 

14.

 

ESCROW

 

33

 

 

 

 

 

15.

 

LEASING MATTERS

 

34

 

 

15.1.

 

New Leases; Lease Modifications

 

34

 

 

15.2.

 

Lease Enforcement

 

34

 

 

15.3.

 

Intentionally Omitted

 

34

 

 

 

 

 

 

 

16.

 

MISCELLANEOUS

 

34

 

 

16.1.

 

Assignment

 

34

 

 

16.2.

 

Designation Agreement

 

35

 

 

16.3.

 

Survival/Merger

 

35

 

 

16.4.

 

Integration; Waiver

 

35

 

 

16.5.

 

Governing Law

 

36

 

 

16.6.

 

Captions Not Binding; Exhibits

 

36

 

 

16.7.

 

Binding Effect

 

36

 

 

16.8.

 

Severability

 

36

 

 

16.9.

 

Notices

 

36

 

 

16.10.

 

Counterparts

 

37

 

 

16.11.

 

No Recordation

 

37

 

 

16.12.

 

Additional Agreements; Further Assurances

 

37

 

 

16.13.

 

Interpretation and Construction

 

37

 

 

16.14.

 

Business Day

 

38

 

ii


--------------------------------------------------------------------------------


 

 

16.15.

 

Maximum Aggregate Liability

 

38

 

 

16.16.

 

JURISDICTION

 

38

 

 

16.17.

 

WAIVER OF JURY TRIAL

 

38

 

 

16.18.

 

Facsimile Signatures

 

39

 

 

16.19.

 

1031 Exchange

 

39

 

 

16.20.

 

Seller’s Audit

 

39

 

iii


--------------------------------------------------------------------------------



EXHIBITS

Exhibit A

 

List of Contracts

Exhibit B

 

Form of As-Is Certificate and Agreement

Exhibit C

 

Form of Deed

Exhibit D

 

Form of Bill of Sale

Exhibit E

 

Form of Assignment of Leases

Exhibit F

 

Form of Assignment of Intangible Property

Exhibit G

 

Form of Notice to Tenants

Exhibit H

 

Form of FIRPTA Affidavit

Exhibit I

 

Notices of Litigation, Governmental Violations and Condemnation

Exhibit J

 

Access Agreement

Exhibit K

 

Schedule of Personal Property

Exhibit L

 

List of Tenants and Rent Roll

Exhibit M

 

Form of Notice to Vendors

Exhibit N

 

Form of Tenant Estoppel Certificate

Exhibit O

 

Form of ALTA Survey Certification

Exhibit P

 

Audit Letter

 

iv


--------------------------------------------------------------------------------



SCHEDULES

Schedule 1

 

Identification for Each Parcel of Allocated Purchase Price

 

 

 

Schedule 2

 

Identification of Prepayment Restricted Parcels, Identity of Parcel Owners, and
Parcel Owner’s FEIN

 


--------------------------------------------------------------------------------


PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made effective as of May 2,
2006, by Bradley Associates Limited Partnership, an Illinois limited partnership
(“Bradley”), on behalf of parties identified on Schedule 2 as Sellers of Parcels
(“Parcel Owners”) (Bradley and the Parcel Owners are collectively referred to as
“Seller”), and INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation
(“Buyer”).

R E C I T A L S:

In consideration of the mutual covenants and agreements set forth, the parties
agree as follows:

1.        CERTAIN DEFINITIONS

As used in this Agreement, the following terms have the following meanings:

“Allocated Purchase Price” means that portion of the Purchase price that has
been allocated to a particular Parcel, which allocation shall be made pursuant
to Section 3 hereof.

“Access Agreement” means that certain agreement between Seller and Buyer
attached as Exhibit J the terms of which shall continue and be fully applicable
during the term of this Agreement.

“Buyer’s Representatives” means Buyer, its partners and members, and any
officers, directors, employees, agents, representatives and attorneys of Buyer,
its partners or members.

“Buyer’s Requested Title Endorsements” means the following endorsements to the
extent they are available in the jurisdiction in which any applicable Parcel is
located: (i) zoning (ALTA 3.1 with parking and loading dock coverage, or
equivalent); (ii) access; (iii) survey (legal description equivalency) (or, for
Parcels in Texas, modification of the survey exception to read “shortages in
area”); (iv) separate tax parcel; (v) contiguity (if applicable); (vi) waiver of
creditor’s rights; (vii) encroachment (if applicable); (viii) utility facility
(to the extent it can be obtained without obtaining letters from local
utilities); (ix) location; (x) deletion of arbitration provision; (xi) owners
comprehensive (ALTA 9 or equivalent, or T-19 for parcels in Texas); (xii)
subdivision; (xiii) Fairway; and (xiv) environmental protection lien.

“Closing” means the closing of the Transaction.

“Closing Date” means that date which will occur thirty (30) days following the
end of the Title Review Period, or such other date on which Seller and Buyer may
mutually agree for closing of the Transaction, or such later date as the Closing
may be extended to pursuant to the provisions of this Agreement; provided,
however, that upon written notice to Buyer, Seller shall have the right to
extend the Closing Date by up to thirty (30) days in order to fulfill Seller’s
obligations hereunder provided Seller is using commercially reasonable efforts
to do so.

“Closing Tax Year” means the Tax Year in which the Closing Date occurs.

“Commencement Date” means the date of this Agreement.

“Commercially Reasonable Title Objections” means any objection to the Title
Commitment and Survey which is based upon the following: (i) an encroachment of
the improvements (other than non-structural parking area or landscaping
encroaching onto an easement) within a Parcel onto an easement and/or off of the
Parcel (and Buyer agrees to accept, as a cure for such objection, the issuance
of an encroachment endorsement) and if such Parcel is in a jurisdiction in which
an encroachment endorsement is not available, such encroachment is not de
minimus; (ii) the Parcel does not have access to a public way directly or


--------------------------------------------------------------------------------


through recorded easements (and Buyer agrees to accept as a cure for such
objection an access endorsement); (iii) the legal description in the Title
Commitment does not match the legal description in the Survey (and Buyer agrees
to accept as a cure for such objection a legal-same-as-survey endorsement) and
if such Parcel is in a jurisdiction where a legal-same-as-survey endorsement is
not available, such discrepancy is not de minimus language differences; (iv) a
zoning 3.1 endorsement cannot be obtained for the Parcel or shows a violation of
the zoning laws (other than legal non-conforming use) or in those jurisdictions
in which such an endorsement is not available, a zoning report (such as a PZR
report) cannot be obtained or shows a violation of the zoning laws (other than
legal non-conforming use); (v) an inability to obtain a restrictions (or
similar) endorsement (which can be in the form of the owner’s comprehensive
endorsement) or an estoppel under any instrument that imposes use restrictions,
building criteria or financial obligations on the Parcel that (1) confirms there
are no violations of any use or building restrictions under such instrument
unless Buyer actually knows that such violation does not exists and (2) confirms
there are no past due monetary obligations under such instrument which would be
binding on Buyer as a subsequent purchaser; (vi) the Parcel shares a tax
identification number with a party that is not Seller or a Parcel Owner
hereunder (and Buyer agrees to accept, as a cure for such objection, the
issuance of an tax parcel endorsement); (vii) the Parcel contains more than one
parcel and such parcels are not contiguous to each other (and Buyer agrees to
accept, as a cure for such objection, the issuance of a contiguity endorsement);
(viii) the Parcel does not meet the minimum parking requirements set forth in
tenant leases and/or covenants applicable to the Parcel; (ix) there are
memoranda of leases recorded against the Parcel that are not Leases (other than
parties that are in actual possession of any portion of a Parcel as subtenants,
licensees or assignees of a tenant under a Lease); (xii) the Survey does not
meet the Survey Requirements; (x) the Survey does not contain the Survey
Certification; (xi) the Parcel is subject to roll back taxes that have not been
assessed and/or paid and such taxes are not the responsibility of the tenant
under the Lease for such Parcel; (xii) any Required Clearance Liens that are in
excess of the Seller Cure Limit; or (xiii) Buyer is unable to obtain the
following endorsements (to the extent that such endorsements are available in
the jurisdiction in which any applicable Parcel is located) (A) utility facility
(to the extent it can be obtained without obtaining letters from local utilities
or other third parties), (B) deletion of arbitration provision, (C) owners
comprehensive (ALTA 9.2 or equivalent or T-19 for Parcels in Texas), (D)
subdivision, (E) environmental protection lien, and (E) waiver of creditor’s
rights to the extent it can be obtained without providing individual Parcel
Owner financial statements (unless they otherwise exist) and provided that Buyer
shall be responsible for providing the appraisal and operating expense
information to the Title Company.

“Confidentiality Agreement” means that certain confidentiality agreement dated
February 10, 2006 by and between JP Morgan Securities Inc., on behalf of Bradley
Associates L.P. and The Inland Real Estate Investment Corporation.

“Contracts” means all service, supply, maintenance and utility agreements, all
equipment leases, and all other contracts, subcontracts and agreements entered
into by or on behalf of Seller or the Parcel Owner and relating to the Real
Property and the Personal Property, all of which have been made available to
Buyer on the Intralinks site, and any additional contracts, subcontracts and
agreements entered into in accordance with the terms of Section 11.2(a) of this
Agreement.

“deemed to know” (or words of similar import) has the following meaning: (a)
Buyer is “deemed to know” of the existence of a fact or circumstance to the
extent that such fact or circumstance is disclosed by this Agreement, the
Documents, or any studies, tests, reports, or analyses prepared by or for or
otherwise obtained by Buyer or Buyer’s Representatives in connection with a
portion of the Property; and (b) Buyer is “deemed to know” that a

2


--------------------------------------------------------------------------------


representation or warranty of Seller is untrue, inaccurate or incorrect to the
extent that this Agreement, the Documents, or any studies, tests, reports or
analyses prepared by or for or otherwise obtained by Buyer or Buyer’s
Representatives in connection with any portion of the Property contains
information which is inconsistent with such representation or warranty.

“Documents” means the documents and instruments applicable to the Property or
any portion thereof that Seller or any of the other Seller Parties deliver or
make available to Buyer prior to Closing or otherwise allow Buyer access to
prior to Closing, including, but not limited to, the Title Commitment, the
Survey, the Title Documents, and the Property Documents.

“Due Diligence” means examinations, inspections, tests, studies, analyses,
appraisals, evaluations and/or investigations with respect to the any portion of
the Property, the Documents, and other information and documents regarding any
portion of the Property, including, without limitation, examination and review
of title matters, applicable land use and zoning Laws and other Laws applicable
to any portion of the Property, the physical condition of any Parcel, and the
economic or financial characteristics of any Parcel.

“Due Diligence Period” means the period commencing on the Commencement Date and
expiring forty five (45) days after the Commencement Date.

“End of the Due Diligence Period” means 5:00 p.m. Central Daylight Savings Time
on the last day of the Due Diligence Period. If such day is not a business day,
then the End of the Due Diligence Period shall occur at 5:00 p.m. Central
Daylight Savings Time on the next succeeding business day.

“Escrow Agent” means Chicago Title and Trust Company, whose mailing address is
171 N. Clark Street, Chicago, Illinois 60601, Attention: Nancy Castro, in its
capacity as escrow agent.

“Financial Advisor” means JPMorgan Securities, Inc.

“Ground Lease” means any lease with respect to which the Parcel Owner is a
tenant and by or through which it derives any right, title or interest in and to
a Parcel.

“Ground Lease Parcel” means any parcel for which there is a Ground Lease.

“intentional misrepresentation” means a representation or warranty (i) that was
inaccurate in a material respect when made and (ii) that the maker of the
representation or warranty had conscious knowledge was inaccurate in a material
respect when made.

“Intralinks Website” means https://services.intralinks.com/logon.html.

“Laws” means all municipal, county, State or Federal statutes, codes,
ordinances, laws, rules or regulations.

“Leases” means all leases on the Closing Date for tenants of the Real Property,
not including any subleases, licenses or occupancy agreements that any tenants
may have entered into for such Real Property.

“New Leases” means, collectively, any lease for space at the Property entered
into between the Commencement Date and the Closing Date.

“Other Property Rights” means, collectively, Seller’s interest in and to all of
the following: (a) to the extent that the same are in effect as of the Closing
Date, any licenses, permits and other written authorizations necessary for the
use, operation or ownership of the Real Property, and (b) to the extent
assignable, those guaranties and warranties in effect with respect to any right
to any portion of the Property as of the Closing Date.

3


--------------------------------------------------------------------------------


“Parcel” means an individual parcel that is a portion of the Property and is
listed separately on Schedule 1 hereto and which are legally described in the
existing title policies for such Parcels posted on the Intralinks Website.

“Permitted Exceptions” means and include all of the following: (a) applicable
zoning and building ordinances and land use regulations, (b) such state of facts
as would be disclosed by a physical inspection of the Property, (c) the lien of
taxes and assessments not yet due and payable, (d) any exceptions to title
created by or resulting from persons claiming an interest in the Property
through Buyer, its agents, representatives or employees, (e) such other
exceptions to title as the Title Company shall commit to insure over, without
any additional cost to Buyer, whether such insurance is made available in
consideration of payment, bonding, indemnity of Seller or otherwise, (f) the
rights of the tenants under the Leases, and (g) any matters deemed to constitute
additional Permitted Exceptions under Section 4.1(a) of this Agreement.

“Personal Property” means, collectively, (a) all tangible personal property
owned by Seller located on the Real Property and used in the ownership,
operation and maintenance of the Real Property including but not limited to that
tangible personal property listed on Exhibit K attached to this Agreement, and
(b) all non-confidential books, records and files maintained by Seller’s
property manager at the Property relating to the Real Property; but excluding
therefrom: (i) any computer software or programs which are either licensed to
Seller or Seller’s property manager or which Seller or Seller’s property manager
deem proprietary; and (ii) any appraisals, budgets, strategic plans for the Real
Property, internal analyses, information regarding the marketing of the Property
for sale, submissions relating to Seller’s obtaining of corporate authorization,
attorney and accountant work product, and attorney-client privileged documents.

“Prepayment Restricted Parcel” means a Parcel designated as a “Prepayment
Restricted Parcel on Schedule 2.

“Prepayment Restricted Parcel Closing” means the closing of the Transaction with
respect to the Prepayment Restricted Parcels.

“Prepayment Restricted Parcel Closing Date” means that date which is five (5)
business days after Buyer and Seller have obtained the required consents and
assumptions from the lender on such parcel, provided, however, that in no event
shall such date be more than six (6) months following the Closing Date.

“Property” means, collectively, (a) the Real Property, (b) the Personal
Property, (c) Seller’s interest as landlord in all Leases, (d) the Contracts,
(e) the interest of the lessor under each of the Ground Leases, and (f) the
Other Property Rights.

“Property Documents” means, collectively, (a) the Leases, (b) the Contracts, (c)
any other documents or instruments which constitute or otherwise create any
portion of the Property, and (d) all documents and items made available to Buyer
on the Intralinks website.

“Real Property” means, collectively, the 67 Parcels, together with all
buildings, improvements and fixtures located thereon and owned by Seller as of
the Closing Date and all related rights, privileges and appurtenances pertaining
thereto including all of Seller’s right, title and interest in and to all
rights-of-way, open or proposed streets, alleys, easements, and strips or gores
of land adjacent thereto.

“Rents” means all base rents, percentage rents, additional rent and any tax and
operating expense reimbursements and escalations due from the tenants of the
Property under the Leases.

“Required Clearance Liens” means collectively those mechanics’ or materialmen’s
liens and other liens evidencing monetary encumbrances (other than liens for
non-delinquent

4


--------------------------------------------------------------------------------


general real estate taxes and other than liens caused by and/or arising by or
through the tenant(s) under the Leases if such tenant(s) are obligated to remove
such matters under their Lease) which can be removed by payment of liquidated
amounts not to exceed the Seller Cure Limit.

“Required Title Clearance Exceptions” means the following to the extent (and
only to the extent) that such matters have not been caused by Buyer, its agents,
representatives or employees, (A) mortgage financing documentation (other than
Prepayment Restricted Parcels), (B) Required Clearance Liens, or (C) easements
created or suffered to exist by Seller or its agents and affiliates but only to
the extent such easements are created after the Commencement Date.

“Seller Cure Limit” means the sum of $50,000.00 for each Parcel, which sum is
the aggregate amount available to cure (i) the Required Clearance Liens, but
only those Required Clearance Liens arising in connection with such Parcel; and
(ii) material breaches of Seller’s Warranties subject to Section 10 hereof.

“Seller Parties” means and include, collectively, (a) Seller; (b) its counsel;
(c) Financial Advisor; (d) Seller’s property manager; (e) any direct or indirect
equity owner, officer, director, employee, or agent of Seller, its counsel,
Financial Advisor or Seller’s property manager; and (f) any other entity or
individual affiliated or related in any way to any of the foregoing.

“Seller’s Warranties” means Seller’s representations and warranties set forth in
Section 10.2 of this Agreement and in any documents executed by Seller for the
benefit of Buyer in connection with Closing.

“Survey” means, collectively, the surveys to be obtained pursuant to Section
4.1(b) hereof.

“Survey Certification” means that certification set forth on Exhibit O hereto.

“Survey Requirements” means the 2005 Minimum Standard Detail Requirements of
ALTA/ACSM Land Title Surveys, jointly established and adopted by the American
Land Title Association and the National Society of Professional Surveyors,
including Table “A” items 1, 2, 3, 4, 6, 7(a), 7(b)(1), 7(c), 8, 9, 10, 11(a),
16, 17 and 18 therein.

“Tax Year” means, for any Parcel, the real estate tax assessment year for the
county in which such Parcel is located.

“Title Commitment” means, collectively, (i) with respect to the Parcels which
are not Ground Lease Parcels, the commitments to issue an Owner’s Policy of
Title Insurance and, (ii) with respect to the Ground Lease Parcels, a Leasehold
Policy of Title Insurance, which will be obtained by Seller and made available
to Buyer pursuant to Section 4.1(a) of this Agreement on the Title Company’s
website at http://chicago.ctnbg.com/login.asp, Reference: Bradley.

“Title Company” means Chicago Title Insurance Company.

“Title Documents” means all recorded documents referred to on Schedule B of the
Title Commitment as exceptions to coverage and any other recorded documents that
have been made available to Buyer on the Title Company’s website at
http://chicago.ctnbg.com/login.asp, Reference: Bradley.

“Title Review Commencement Date” means the first business day after the
expiration of the Due Diligence Period provided Buyer has not terminated this
Agreement pursuant to Section 5.2; provided, however that Buyer shall have the
right (without any obligation so to do) to require the Title Review Commencement
Date to occur prior to the date set forth above as

5


--------------------------------------------------------------------------------


long as Buyer agrees in writing to pay for the cost of the Surveys in the event
the Buyer terminates this Agreement pursuant to Section 5.2.

“Title Review Period” means for each Parcel that period ending ten (10) business
days after Buyer has received the last of the Title Commitment or Survey for
such Parcel and for all Parcels that period ending ten (10) business days after
Buyer has received the last of the Title Commitment and Survey for all Parcels.

“Transaction” means the purchase and sale transaction contemplated by this
Agreement.

2.        SALE OF PROPERTY

Seller agrees to sell, transfer and assign, and Buyer agrees to purchase, accept
and assume, subject to the Permitted Exceptions and the terms and conditions set
forth in this Agreement and the Exhibits attached hereto, all of Seller’s right,
title and interest in and to the Property. The obligations of the individual
Parcel Owners comprising Seller is several (not joint and several) obligations,
and no such individual Parcel Owner is liable for any obligation of Seller under
this Agreement relating to any Parcel other than the Parcel owned by such
individual Parcel Owner. References to the “Property” are interpreted as if
followed by the words “or the applicable Parcel, as appropriate.”

3.        PURCHASE PRICE

The purchase price (the “Purchase Price”) to be paid by Buyer for the purchase
of the 67 Parcels comprising the Property is Seven Hundred Ten Million Dollars
($710,000,000), provided, however, that the Purchase Price shall be reduced by
the amount, if any, that the Prepayment Charges (as defined in Section 3.4) are
less than Thirty Million Dollars ($30,000,000). Within five (5) business days
following the Commencement Date, Buyer shall prepare and submit to Seller its
proposed allocation of the Purchase Price among the Parcels. When the parties
have agreed on the allocation of the Purchase Price, Seller shall amend Schedule
1 to reflect the Allocated Purchase Price of all Parcels. If the parties are
unable to agree on the allocation of the Purchase Price within ten (10) business
days following the Commencement Date (as such date may be mutually extended by
Buyer and Seller), then either party may elect to terminate this Agreement in
its entirety by written notice to the other party, in which event the Deposit
shall be delivered to Buyer.

The Purchase Price is payable in the following manner:

3.1.     Deposit Money

Upon the full and final execution of this Agreement and as a condition precedent
to the effectiveness of this Agreement, Buyer shall deposit the sum of Two
Million Five Hundred Thousand Dollars ($2,500,000) in immediately available
funds as an initial deposit with the Escrow Agent (the “Initial Deposit”). Upon
the expiration of the Due Diligence Period, unless Buyer has elected to
terminate this Agreement in the exercise of Buyer’s rights under Section 5.2 of
this Agreement, Buyer shall deposit with the Escrow Agent an additional sum
equal to Seven Million Five Hundred Thousand Dollars ($7,500,000) in immediately
available funds as an additional deposit (the “Additional Deposit”). The Initial
Deposit and the Additional Deposit are collectively referred to as the
“Deposit.” The Deposit will be held and delivered by Escrow Agent in accordance
with the provisions of Section 14. Any interest earned on the Deposit will be
considered a part of the Deposit. Except as otherwise set forth in this
Agreement, the Deposit will be applied against the Allocated Purchase Price for
each Parcel (in the same proportion that the Allocated Purchase Price for a
given Parcel bears to the Purchase Price) on the Closing Date for that Parcel.

6


--------------------------------------------------------------------------------


3.2.     Reduction of Purchase Price for Excluded Parcels

In the event that a Parcel is designated as a Parcel to be deleted from the
Property in the exercise of Buyer’s or Seller’s rights under this Agreement,
that Parcel shall constitute an “Excluded Parcel,” and: (i) Seller shall have
the authority to amend Schedule 1 to delete that Excluded Parcel from the
definition of Property under this Agreement and from all other provisions of
this Agreement, and (ii) the Purchase Price shall be reduced by an amount equal
to the amount of the Allocated Purchase Price listed on Schedule 1 for that
Parcel.

3.3.     Cash at Closing

On the Closing Date, Buyer shall pay to Seller an amount equal to the Purchase
Price for the Parcels to be conveyed to Buyer at the Closing, subject to the
prorations and adjustments set forth in Section 8 or as otherwise provided under
this Agreement, plus any other amounts required to be paid by Buyer at Closing,
in immediately available funds by wire transfer as more particularly set forth
in Section 8.2. On the Prepayment Restricted Closing Date, Buyer shall pay to
Seller an amount equal to the Purchase Price for the Prepayment Restricted
Parcels to be conveyed to Buyer at the Prepayment Restricted Closing, subject to
the prorations and adjustments set forth in Section 8 or as otherwise provided
under this Agreement, plus any other amounts required to be paid by Buyer at the
Prepayment Restricted Parcel Closing, in immediately available funds by wire
transfer as more particularly set forth in Section 8.2.

3.4.     Prepayment Charges

Buyer agrees that obtaining financing for Buyer’s purchase of any Parcel is not
a condition to Buyer’s obligations to close this Transaction. Except for any
Prepayment Restricted Parcels which Buyer does not elect to exclude pursuant to
Section 6.6 of this Agreement, at Closing, Seller will convey the Parcels free
and clear of all mortgage indebtedness provided for in any note or other
evidence of indebtedness (“Note”) secured by a mortgage, deed of trust or other
financing agreement encumbering title to a Parcel (“Mortgage”), including any
and all defeasance costs, charges, premiums or other charges (“Prepayment
Charges”) due in connection therewith; provided, however, that Seller’s
obligation shall be conditioned upon receipt of the Purchase Price and Seller is
entitled to use the proceeds of the Purchase Price to make such payments.
Following the conclusion of the Due Diligence Period, if Buyer has deposited the
Additional Deposit with Escrow Agent, Seller agrees to exercise its prepayment
rights with respect to all Notes and Mortgages in accordance with the terms
thereof. If the total Prepayment Charges are less than $30,000,000, then at the
Closing, the Purchase Price shall be reduced by the sum of (i) $30,000,000.00,
minus (ii) the Prepayment Charges payable in connection with all of the Parcels
that are not excluded pursuant to this Agreement.

3.5.     Management Agreement

At the Closing, Buyer shall cause the grantees under the Deeds of the Parcels to
enter into a Management Agreement with an entity to be designated by Seller (the
“Management Agreement”), which Management Agreement shall have a term of two (2)
years, shall provide for a management fee in the amount of two percent (2%) of
the gross revenue of the managed property and shall be substantially in the form
agreed to by Seller and Buyer. Within thirty (30) days following the
Commencement Date, Buyer and Seller shall agree to a form of Management
Agreement. If the parties are unable to agree to a form of Management Agreement
within such period, then either party may elect to terminate this Agreement in
its entirety by written notice to the other party, in which event the Deposit
shall be delivered to Buyer.

7


--------------------------------------------------------------------------------


4.        TITLE MATTERS

4.1.     Title and Survey Defects.

(a)       Certain Exceptions to Title and Survey. On or before the Title Review
Commencement Date, Seller shall cause the Title Company to obtain a Title
Commitment for each Parcel and post such Title Commitment along with a copy of
each of the Title Documents to be posted to the Title Company’s website at
http://chicago.ctnbg.com. Within five (5) days after the Title Review
Commencement Date, Seller shall order the Surveys, which surveys shall conform
to the Survey Requirements and shall be certified to Buyer, Buyer’s lender, the
Title Company and Seller in the form of the Survey Certification. Other than
Permitted Exceptions, Buyer has the right to object in writing to any matters
shown on the Title Commitment and the Survey including obtaining the Buyer’s
Requested Title Endorsements (in this Agreement collectively called the “Title
Objections”) on or before the expiration of the Title Review Period. Any matters
shown on the Title Commitment and the Survey that Buyer does not timely object
to as set forth above are deemed to constitute additional “Permitted
Exceptions”. Seller shall, at Closing, remove or cause to be removed any
Required Title Clearance Exceptions. In addition, Seller may elect (but shall
not be obligated) to remove, or cause to be removed at its expense, (1) any
Required Clearance Liens in excess of the Seller Cure Limit and/or (2) any other
Title Objections (collectively (1) and (2) above are referred to as the “Chosen
Title Objections”). Seller shall notify Buyer in writing within five (5)
business days after receipt of Buyer’s notice of Title Objections which of such
Title Objections, if any, are Chosen Title Objections. Seller is entitled to a
reasonable adjournment of the Closing (not to exceed thirty (30) days) for the
purpose of the removal of any Required Title Clearance Exceptions or Chosen
Title Objections, which removal will be deemed effected by the issuance of title
insurance eliminating or insuring against the effect of such Title Objections
(including through the issuance of an endorsement). If Seller elects not to
remove or endorse over any Title Objections which are Commercially Reasonable
Title Objections which pertain to a Parcel, Buyer may elect to either (i)
exclude that Parcel from the Real Property by notice given to Seller within five
(5) business days after receipt of Seller’s election of Chosen Title Objections,
in which event the Purchase Price shall be reduced as provided in Section 6.7,
or (ii) waive such Title Objections, in which event such Title Objections will
be deemed additional “Permitted Exceptions” and the Closing shall occur as in
this Agreement provided without any reduction of or credit against the Purchase
Price. If prior to Closing Seller is unable to remove or endorse over any
Required Title Clearance Exceptions or any Chosen Title Objections, Buyer may
elect to either (x) exclude that Parcel from the Real Property by notice given
to Seller within five (5) business days after receipt of notice from Seller that
Seller is unable to remove orendorse over any Required Title Clearance
Exceptions or Chosen Title Objections, in which event the Purchase Price shall
be reduced as provided in Section 6.7, or (y) waive such Title Objections, in
which event such Required Title Clearance Exceptions or Chosen Title Objections
will be deemed additional “Permitted Exceptions” and the Closing shall occur as
in this Agreement provided without any reduction of or credit against the
Purchase Price. Regardless of whether any such Title Objection is a Required
Title Clearance Exception and/or a Chosen Title Objection and without limiting
the Seller’s and Buyer’s rights and obligations as set forth above, Seller
agrees to use its commercially reasonable efforts to obtain an estoppel from the
other party to any instrument of record against a Parcel that imposes use
restrictions, building criteria or financial obligations on the Parcel which
estoppel (1) confirms there are no violations of any use or building
restrictions under such instrument and (2) confirms there are no past

8


--------------------------------------------------------------------------------


due monetary obligations under such instrument which would be binding on Buyer
as a subsequent purchaser.

(b)       Discharge of Title Objections. If on the Closing Date there are any
Required Title Clearance Exceptions or any Chosen Title Objections, Seller may
use any portion of the Purchase Price to satisfy the same, provided Seller shall
either (i) deliver to Buyer at the Closing instruments in recordable form and
sufficient to cause such Title Objections to be released of record, together
with the cost of recording or filing such instruments, or (ii) cause the Title
Company to insure over the same, without any additional cost to Buyer (other
than the cost of the Buyer’s Requested Title Endorsements), whether such
insurance is made available in consideration of payment, bonding, indemnity of
Seller or otherwise. Any Chosen Title Objection that can be cured by the
issuance of an endorsement that is one of the Buyer’s Requested Title
Endorsements shall remain the Buyer’s cost to obtain and Seller’s agreement to
cure such Chosen Title Objection through the issuance of such endorsement shall
not shift the cost of such endorsement to Seller.

4.2.     Title Insurance

At Closing, the Title Company shall issue to Buyer an ALTA 1992 Form B owner’s
title insurance policy (or 1979 form where the 1992 form is not available or the
Texas Department of Insurance form for those Parcels in Texas or the state
mandated forms for those Parcels in New York and New Mexico) with respect to
each Parcel with extended coverage endorsements over the standard printed
exceptions where available (and with respect to Parcels in Texas, modification
of the survey exception to “shortages in area”) including those of the Buyer’s
Requested Endorsements that are Chosen Title Objections, in the amount of the
Allocated Purchase Price, insuring that fee simple title to each Parcel (or, in
case of the Ground Lease Parcels, a Leasehold Title Policy insuring the
leasehold estate of the assignee) is vested in the grantee designated by Buyer,
subject to the Permitted Exceptions (collectively, the “Owner’s Title Policy”).
During the Title Review Period, Buyer is entitled to request that the Title
Company provide such other endorsements or amendments to the Owner’s Title
Policy as Buyer may require, including any of the Buyer’s Requested
Endorsements, provided that (i) such endorsements or amendments are at no cost
to, and shall impose no additional liability on, Seller, and (ii) except for
those endorsements that are required to remove Chosen Title Objections or
Required Title Clearance Exceptions, Buyer’s obligations under this Agreement
shall not be conditioned upon Buyer’s ability to obtain such endorsements or
amendments and, (iii) the Closing shall not be delayed as a result of Buyer’s
request.

5.        BUYER’S DUE DILIGENCE/CONDITION OF THE PROPERTY

5.1.     Buyer’s Inspections and Due Diligence

Buyer acknowledges that during the Due Diligence Period, Buyer shall conduct
such Due Diligence as Buyer deems necessary or appropriate.

5.2.     Termination of Agreement During Due Diligence Period

If Buyer is not reasonably satisfied with the results of its Due Diligence
during the Due Diligence Period, Buyer may terminate this Agreement in its
entirety by written notice to Seller given in accordance with the provisions of
Section 16.9 of this Agreement at any time prior to 5:00 p.m. Central Daylight
Savings Time on the last business day of the Due Diligence Period (the “End of
the Due Diligence Period”), and, in the event of such termination, neither
Seller nor Buyer have any liability under this Agreement except for those
obligations which expressly survive the termination of this Agreement. In the
event that Buyer has elected not to terminate this Agreement prior to the End of
the Due Diligence Period, then Buyer shall deposit the

9


--------------------------------------------------------------------------------


Additional Deposit with Escrow Agent on or before the End of the Due Diligence
Period. In the event Buyer fails to terminate this Agreement prior to the End of
the Due Diligence Period, Buyer is deemed to have waived its rights to terminate
this Agreement during the Due Diligence Period in accordance with this Section 5
(but shall not be deemed to have waived any of its rights to exclude Parcels
pursuant to and in accordance with Sections 6.3 (condemnation and casualty), 6.4
(estoppel), 6.5 (breach of Seller’s representations), 6.6(b) (Prepayment
Restricted Parcels) and 6.7 (title and survey)), and Buyer shall be required to
deposit the Additional Deposit with Escrow Agent on or before the End of the Due
Diligence Period.

5.3.     Property Sold “As Is”.

(a)       Without limiting Buyer’s rights under this Agreement to designate one
or more Parcels as Excluded Parcels pursuant to and in accordance with Section 6
hereof, Buyer acknowledges and agrees that (i) the Property is being sold, and
Buyer shall accept possession of the Property on the Closing Date, or at the
Prepayment Restricted Parcel Closing Date, as the case may be, “AS IS, WHERE IS,
WITH ALL FAULTS”, with no right of setoff or reduction in the Purchase Price;
(ii) except for Seller’s Warranties, none of the Seller Parties have or is
deemed to have made any verbal or written representations, warranties, promises
or guarantees (whether express, implied, statutory or otherwise) to Buyer with
respect to the Property, any matter set forth, contained or addressed in the
Documents (including, but not limited to, the accuracy and completeness thereof)
or the results of Buyer’s Due Diligence; and (iii) Buyer has confirmed
independently all information that it considers material to its purchase of the
Property or the Transaction. Buyer specifically acknowledges that, except for
Seller’s Warranties, Buyer is not relying on (and Seller and each of the other
Seller Parties does disclaim and renounce) any representations or warranties of
any kind or nature whatsoever, whether oral or written, express, implied,
statutory or otherwise, from Seller or any other Seller Parties, as to any
matter whatsoever. Buyer further acknowledges and agrees that, except for
Seller’s Warranties, Seller is under no duty to make any affirmative disclosures
or inquiry regarding any matter which may or may not be known to Seller or any
of the other Seller Parties, and Buyer, for itself and for its successors and
assigns, expressly waives and releases Seller and each of the other Seller
Parties from any such duty that otherwise might exist.

(b)       Any reports, repairs or work required by Buyer are the sole
responsibility of Buyer, and Buyer agrees that there is no obligation on the
part of Seller to make any changes, alterations or repairs to the Property or to
cure any violations of Law or to comply with the requirements of any insurer.

(c)       Buyer acknowledges and agrees that the provisions of this Section 5
were a material factor in Seller’s acceptance of the Purchase Price and that
while Seller has provided the Documents and cooperated with Buyer, Seller is
unwilling to sell the Property unless Seller and the other Seller Parties are
expressly released as set forth in Section 5.3(c) and unless Buyer executes and
delivers the As Is Certificate attached to this Agreement as Exhibit B to Seller
at Closing.

5.4.     Buyer’s Certificate

Buyer shall deliver to Seller, at the Closing, a certificate in the form of
Exhibit B attached, confirming and certifying Buyer’s acceptance and
acknowledgement of matters set forth in Section 5.3. At the Prepayment
Restricted Parcel Closing, Buyer shall deliver to Seller a certificate in the
form of Exhibit B with respect to the Prepayment Restricted Parcels, confirming
and certifying Buyer’s acceptance and acknowledgement of matters set forth in
Section 5.3 as to the Prepayment Restricted Parcels.

10


--------------------------------------------------------------------------------


5.5.     Survival

Notwithstanding anything to the contrary in this Agreement, the provisions of
this Section 5 shall survive the Closing and the Prepayment Restricted Parcel
Closing and shall not be merged in this Agreement.

6.        EXCLUDED PARCELS; PREPAYMENT RESTRICTED PARCELS

6.1.     Exclusion of Parcels for Environmental Reasons

Seller has offered the Buyer Representatives immediate access to the files and
records on the Intralinks website which contains all the information in Seller’s
possession pertaining to environmental matters at the three parcels listed on
Schedule 1 as Parcels that had or have environmental conditions that require
monitoring or remediation (the “Known Environmental Parcels”). Buyer shall have
the opportunity to perform environmental Due Diligence on the Parcels, including
the Known Environmental Parcels during the term of the Due Diligence Period.
Buyer agrees to perform that environmental Due Diligence diligently and without
delay and to retain such environmental engineers and consultants as Buyer may
designate. At Buyer’s request, Seller agrees to assist in gaining access to the
Parcels for site investigations and testing. If, after due diligence in
examining the environmental materials on the Intralinks Website and conducting
such other investigations and tests as Buyer elects, Buyer’s tests and
investigations show the existence of a condition at a Parcel which (i) involves
the presence of hazardous materials or a potential violation of environmental
laws, and (ii) would either cost in excess of Fifty Thousand Dollars ($50,000)
to remediate and/or Buyer’s lender reasonably objects to such condition (any
condition satisfying both (i) and (ii) being referred to as an “Environmental
Condition”), Buyer may elect to exclude one or more of such Parcels from this
Agreement by delivery of written notice to Seller which notice shall identify
the Parcel to be excluded from this Agreement and which notice must be delivered
to Seller not later than the expiration of the Due Diligence Period. In the
event Buyer exercises its rights under this Section to exclude one of the
Parcels from this Agreement, then (i) that Parcel shall constitute an “Excluded
Parcel,” (ii) Seller shall amend Schedule 1 to delete that Parcel from the
definition of “Property,” and (iii) Seller shall reduce the Purchase Price by
the Allocated Purchase Price for such Parcel; provided, however, that the
Confidentiality Agreement and the Access Agreement shall remain in effect with
respect to that Parcel, other than the provisions of the Access Agreement giving
Buyer the right of entry onto the Parcel. In the event that Buyer’s tests and
investigations show the existence of a condition at a Parcel which (x) involves
the presence of hazardous materials or a potential violation of environmental
laws, and (y) would cost less than or equal to Fifty Thousand Dollars ($50,000)
to remediate, then, at Seller’s option, Seller will either remediate and cure
such condition prior to Closing or Buyer shall be entitled to a credit at
Closing against the Allocated Purchase Price for that Parcel in the amount
reasonably necessary to remedy and cure such condition

6.2.     Exclusion of Parcels for ROFO Rights

Seller has identified six (6) Parcels on Schedule 1 as Parcels each of which has
a Lease in effect that grants to a tenant of that Parcel a right of first
refusal or right of first offer to purchase the Parcel (the “ROFO Parcels”).
Following the Commencement Date and the agreement of the Buyer and Seller on the
Allocated Purchase Price for such ROFO Parcels, Seller will give each of those
tenants notice of the existence of this Agreement and will require exercise or
waiver of the tenants’ respective purchase rights. Buyer acknowledges and agrees
that Seller’s providing of information to such tenants regarding this Agreement
and/or the purchase price for such property shall not be a breach of any
confidentiality agreement made by Seller to Buyer. If one or more of those
tenants elects to exercise an option to purchase a ROFO Parcel, then Seller
shall provide written notice to Buyer of that exercise within five (5)

11


--------------------------------------------------------------------------------


business days of Seller’s receipt thereof, and: (i) Seller’s notice to Buyer
shall designate that ROFO Parcel as an Excluded Parcel, (ii) Seller shall amend
Schedule 1 to delete that Parcel from the definition of “Property,” and (iii)
Seller shall reduce the Purchase Price by the Allocated Purchase Price for such
Parcel; provided, however, that the Confidentiality Agreement and the Access
Agreement shall remain in effect with respect to that Parcel, other than the
provisions of the Access Agreement giving Buyer the right of entry onto the
Parcel.

6.3.     Exclusion of Parcels by Reason of Condemnation or Casualty

As provided in Section 13.1, Buyer has the right to designate a Parcel as an
Excluded Parcel if a “significant portion” of that Parcel is taken by exercise
of powers of eminent domain or is the subject of a pending exercise of powers of
eminent domain. As provided in Section 13.2, Buyer has the right to designate a
Parcel as an Excluded Parcel if the Parcel is damaged or destroyed prior to
Closing by a casualty that is not a Non-Material Casualty. If Buyer designates a
Parcel as an Excluded Parcel in the exercise of Buyer’s rights under either
Section 13.1 or under Section 13.2, then (i) Seller shall amend Schedule 1 to
delete that Parcel from the definition of “Property,” and (ii) Seller shall
reduce the Purchase Price by the Allocated Purchase Price for such Parcel;
provided, however, that the Confidentiality Agreement and the Access Agreement
shall remain in effect with respect to that Parcel, other than the provisions of
the Access Agreement giving Buyer the right of entry onto the Parcel.

6.4.     Exclusion of Parcels by Reason of Failure of Tenant Estoppel Condition

As provided in Section 9.2(e), Buyer has the right to designate a Parcel as an
Excluded Parcel if Seller is unable to obtain a tenant estoppel letter from a
Tenant as required under such Section 9.2(e). If Buyer designates a Parcel as an
Excluded Parcel in the exercise of Buyer’s rights under Section 9.2(c), then (i)
Seller shall amend Schedule 1 to delete that Parcel from the definition of
“Property,” and (ii) Seller shall reduce the Purchase Price by the Allocated
Purchase Price for such Parcel; provided, however, that the Confidentiality
Agreement and the Access Agreement shall remain in effect with respect to that
Parcel, other than the provisions of the Access Agreement giving Buyer the right
of entry onto the Parcel.

6.5.     Exclusion of Parcels by Reason of Inaccuracy in Representation or
Warranty

As provided in Section 10.3(e), Buyer has the right to designate a Parcel as an
Excluded Parcel if certain conditions regarding accuracy of Seller’s
representations and warranties regarding that Parcel are not satisfied. If Buyer
designates a Parcel as an Excluded Parcel in the exercise of Buyer’s rights
under Section 10.3(e), then (i) Seller shall amend Schedule 1 to delete that
Parcel from the definition of “Property,” and (ii) Seller shall reduce the
Purchase Price by the Allocated Purchase Price for such Parcel; provided,
however, that the Confidentiality Agreement and the Access Agreement shall
remain in effect with respect to that Parcel, other than the provisions of the
Access Agreement giving Buyer the right of entry onto the Parcel.

6.6.     Prepayment Restricted Parcels

(a)       Seller has identified six (6) parcels in the portfolio listed on
Schedule 1 as Parcels that may be encumbered by a Mortgage securing a Note which
restricts prepayment (the “Prepayment Restricted Parcels”). Following the
Commencement Date, Buyer shall investigate the feasibility of Buyer assuming the
Notes and Mortgages on the Prepayment Restricted Parcels. In the event that
Buyer determines, in its sole discretion, that it is not feasible for Buyer to
assume the Notes and Mortgages on the Prepayment Restricted Parcels, then Buyer
may designate one or more of the Prepayment Restricted Parcels as an Excluded
Parcel, by providing written notice to

12


--------------------------------------------------------------------------------


Seller of such election on or before the End of the Due Diligence Period. If
Buyer designates a Parcel as an Excluded Parcel in the exercise of Buyer’s
rights under this Section 6.6, then (i) Seller shall amend Schedule 1 to delete
that Parcel from the definition of “Property,” and (ii) Seller shall reduce the
Purchase Price by the Allocated Purchase Price for such Parcel; provided,
however, that the Confidentiality Agreement and the Access Agreement shall
remain in effect with respect to that Parcel, other than the provisions of the
Access Agreement giving Buyer the right of entry onto the Parcel.

(b)       If Buyer does not elect to cause any Payment Restricted Parcel to be
an Excluded Parcel as set forth above, then Seller and Buyer shall use
commercially reasonable efforts to obtain the consent of the holders of the
Notes to the assumption of those Notes and Mortgages on the Prepayment
Restricted Parcels by Buyer. In the event that Seller and Buyer are not able to
obtain that consent prior to that date which will occur ten (10) business days
prior to the Closing Date, then either Seller or Buyer may elect, upon written
notice to the other party to have such Parcel be conveyed to Buyer on the
Prepayment Restricted Parcel Closing Date rather than the Closing. If Buyer is
unable, following the exercise of good faith efforts, to cause the lender of any
Prepayment Restricted Parcel to consent to the assumption by Buyer of the Notes
and Mortgages on such Parcel on or before the Prepayment Restricted Parcel
Closing Date, then Buyer may elect to cause such Prepayment Restricted Parcel to
be an Excluded Parcel and (x) Seller shall amend Schedule 1 to delete that
Parcel from the definition of “Property,” and (ii) Seller shall reduce the
Purchase Price by the Allocated Purchase Price for such Parcel; provided,
however, that the Confidentiality Agreement and the Access Agreement shall
remain in effect with respect to that Parcel, other than the provisions of the
Access Agreement giving Buyer the right of entry onto the Parcel.

6.7.     Exclusion of Parcels by Reason of Failure to Cure Required Title
Clearance Exceptions and Commercially Reasonable Title Objections.

As provided in Section 4.1(a), Buyer has the right to designate a Parcel as an
Excluded Parcel if Seller fails to cure certain title and survey matters as set
forth in such Section 4.1(a). If Buyer designates a Parcel as an Excluded Parcel
in the exercise of Buyer’s rights under Section 4.1(a), then (i) Seller shall
amend Schedule 1 to delete that Parcel from the definition of “Property,” and
(ii) Seller shall reduce the Purchase Price by the Allocated Purchase Price for
such Parcel; provided, however, that the Confidentiality Agreement and the
Access Agreement shall remain in effect with respect to that Parcel, other than
the provisions of the Access Agreement giving Buyer the right of entry onto the
Parcel.

6.8.     Exclusion of Parcels for Deferred Maintenance.

During the Due Diligence Period, Buyer shall have the right to obtain property
condition and/or engineering reports on the Parcels (“Property Reports”) subject
to the terms of the Access Agreement. If such Property Reports show the
existence of conditions at a Parcel which (i) is not the responsibility of one
or more tenants under Leases for the Parcel, and (ii) would cost in excess of
One Hundred Thousand Dollars ($100,000) or would require, in Buyer’s reasonable
discretion, the creation of a reserve equal to or greater than $.10 per sq. ft
per year (any conditions satisfying both of (i) and (ii) above shall be referred
to as “Deferred Maintenance Condition”), then Buyer may elect to exclude one or
more Parcels with such Deferred Maintenance Condition from this Agreement by
delivery of written notice to Seller which notice shall identify the Parcel to
be excluded from this Agreement and which notice must be delivered to Seller not
later than the expiration of the Due Diligence Period. Seller shall have the
right to cure such Deferred Maintenance Condition by delivery to Buyer of a
notice of same within ten (10) business days of receipt of Buyer’s notice to
exclude such Parcel by providing Buyer with a

13


--------------------------------------------------------------------------------


credit against the Allocated Purchase Price for such Parcel in the amount
necessary to repair such Deferred Maintenance Condition. In the event Buyer
exercises its rights under this Section to exclude one or more of the Parcels
from this Agreement and Seller does not elect to cure such Deferred Maintenance
Condition as set forth above, then (i) that Parcel shall constitute an “Excluded
Parcel,” (ii) Seller shall amend Schedule 1 to delete that Parcel from the
definition of “Property,” and (iii) Seller shall reduce the Purchase Price by
Allocated Purchase Price for such Parcel; provided, however, that the
Confidentiality Agreement and the Access Agreement shall remain in effect with
respect to that Parcel, other than the provisions of the Access Agreement giving
Buyer the right of entry onto the Parcel.

6.9.     TIC Consent Excluded Parcels.

In the event that Seller is unable to obtain the necessary consents or approvals
to sell a Parcel which is owned by tenants in common from the other owners to
such Parcel, then Seller shall have the right to exclude such Parcel as an
Excluded Parcel and (i) Seller shall amend Schedule 1 to delete that Parcel from
the definition of “Property,” and (ii) Seller shall reduce the Purchase Price by
the Allocated Purchase Price fro such Parcel; provided, however, that the
Confidentiality Agreement and the Access Agreement shall remain in effect with
respect to that Parcel, other than the provisions of the Access Agreement giving
Buyer the right of entry onto the Parcel.

6.10.  Ground Lease Parcels.

If Buyer is not satisfied with the terms of any Ground Lease with respect to a
Ground Lease Parcel, then Buyer may elect to exclude one or more Ground Lease
Parcels from this Agreement by delivery of written notice to Seller which notice
shall identify the Ground Lease Parcel to be excluded from this Agreement and
which notice must be delivered to Seller not later than the expiration of the
Due Diligence Period. If Buyer designates a Ground Lease Parcel as an Excluded
Parcel, then (i) Seller shall amend Schedule 1 to delete that Parcel from the
definition of “Property,” and (ii) Seller shall reduce the Purchase Price by the
Allocated Purchase Price for such Parcel; provided, however, that the
Confidentiality Agreement and the Access Agreement shall remain in effect with
respect to that Parcel, other than the provisions of the Access Agreement giving
Buyer the right of entry onto the Parcel.

6.11.  Exclusion of Parcels for Slippage.

During the Due Diligence Period, Buyer shall have the right to review the
Leases. If Buyer’s review indicates that any Lease does not obligate the tenant
or tenants of any Parcel to be economically responsible (either by direct
payment or by reimbursement to the landlord) for one hundred percent (100%) of
the operating expenses of the Parcel (including, but not limited to, cost of
repairs, maintenance, replacements, real and personal property taxes,
assessments, and liability and property insurance for such Parcel) (a “Slippage
Condition”), then Buyer may elect to exclude one or more Parcels with such
Slippage Condition from this Agreement by delivery of written notice to Seller
which notice shall identify the Parcel to be excluded from this Agreement and
which notice must be delivered to Seller not later than the expiration of the
Due Diligence Period. In the event Buyer exercises its rights under this Section
to exclude one or more of the Parcels from this Agreement, then (i) that Parcel
shall constitute an “Excluded Parcel,” (ii) Seller shall amend Schedule 1 to
delete that Parcel from the definition of “Property,” and (iii) Seller shall
reduce the Purchase Price by Allocated Purchase Price for such Parcel; provided,
however, that the Confidentiality Agreement and the Access Agreement shall
remain in effect with respect to that Parcel, other than the provisions of the
Access Agreement giving Buyer the right of entry onto the Parcel.

14


--------------------------------------------------------------------------------


6.12.  Maximum Excluded Parcels.

Notwithstanding anything in this Section 6 or elsewhere in this Agreement to the
contrary, Parcels which are excluded pursuant to the following Sections of this
Agreement may not exceed the Maximum Exclusion (as hereinafter defined):

Section 6.6(a) Prepayment Restricted Parcels

Section 6.8                  Exclusion of Parcels for Deferred Maintenance

Section 6.10            Ground Lease Parcels

Section 6.11            Exclusion of Parcels for Slippage

As used herein, the term “Maximum Exclusion” shall mean fifteen (15) Parcels.

7.        ADJUSTMENTS AND PRORATIONS

The following adjustments and prorations will be made at Closing for all Parcels
which are not Prepayment Restricted Parcels; with respect to the Prepayment
Restricted Parcels, the following adjustments and prorations will be made at the
Prepayment Restricted Parcel Closing:

 7.1.    Lease Rentals and Other Revenues.

(a)       Rents. All Rents will be prorated between Seller and Buyer as of the
day prior to the Closing Date. Seller will be entitled to all Rents attributable
to any period to but not including the Closing Date. Buyer will be entitled to
all Rents attributable to any period on and after the Closing Date. For purposes
of determining each of Buyer’s and Seller’s pro rata share of percentage rents,
the amount “attributable” to the period prior to the Closing Date is equal to
(a) the aggregate amount of such percentage rents actually due from such tenant
(even though the same may not have been collected as of the Closing) for the
calendar year in which the Closing occurs based upon the amount of percentage
rent due from such tenant for the calendar year immediately prior to the
calendar year in which the Closing occurs multiplied by (b) a fraction, the
numerator of which is the number of days prior to the Closing Date that the
applicable tenant leases space at the Property during the calendar year in which
the Closing occurs and the denominator of which is 365. Except with respect to
percentage rents (which is prorated as provided above), Rents shall be prorated
on the accrual basis as of the Closing Date pursuant to the rent roll.

(b)       Other Revenues. Revenues from Property operations (other than Rents
(which is prorated as provided in Subsection 7.1(a)), security deposits (which
will be apportioned as provided in Section 7.6), and pre-paid installments or
other payments under Contracts (which is the sole property of Seller)) shall be
prorated as of the Closing Date on an accrual basis. Seller is entitled to all
such revenues attributable to any period to but not including the Closing Date
and Buyer is entitled to all such revenues attributable to any period on and
after the Closing Date.

(c)       Post-Closing Collections. After Closing, Buyer shall make a good faith
effort to collect any Rents or other revenues not collected as of the Closing
Date on Seller’s behalf and to tender the same to Seller upon receipt; provided,
however, that all Rents collected by Buyer on or after the Closing Date shall
first be applied to all amounts due under the applicable Lease at the time of
collection (i.e., current Rents and sums due Buyer as the current owner and
landlord unless Buyer received a credit at Closing for such sums) with the
balance (if any) payable to Seller, but only to the extent of amounts delinquent
and actually due Seller and/or for which Buyer received a credit at Closing.
Buyer shall not have an exclusive right to collect the sums due Seller under the

15


--------------------------------------------------------------------------------


Leases or other revenue due Seller and Seller retains its rights to pursue
claims against any tenant under the Leases or other party for sums due with
respect to periods prior to the Closing Date (including, without limitation, any
percentage rent that may be due with respect to any period of time prior to
Closing, regardless of when the same is to be paid to the owner of the Property
pursuant to the terms of the applicable Lease); provided, however, that with
respect to any legal proceedings against any tenant under a Lease, Seller (a) is
required to notify Buyer in writing of its intention to commence or pursue such
legal proceedings; (b) shall only be permitted to commence or pursue any legal
proceedings after the date which is one (1) month after Closing; and (c) shall
not be permitted to commence or pursue any legal proceedings against any tenant
seeking eviction of such tenant or the termination of the underlying Lease. The
terms of this Section 7.1(c) shall survive the Closing and not be merged in this
Agreement.

7.2.     Intentionally Omitted.

7.3.     Real Estate Taxes.

(a)       Proration of Ad Valorem Taxes. To the extent that the Tenants of a
Parcel are not responsible under applicable Leases for the payment of ad valorem
real estate taxes for that Parcel, Buyer and Seller shall prorate ad valorem
real estate taxes for that Parcel that accrue during the Closing Tax Year and,
if applicable, the immediately preceding Tax Year, regardless of the year for
which such taxes are assessed or payable, as follows:

(i)        Seller will give Buyer a credit for any real estate taxes for a
Parcel that accrued in the Tax Year immediately preceding the Closing Tax Year
which have not been paid as of the Closing Date.

(ii)       Additionally, (A) Seller will give Buyer a credit for that portion of
taxes accruing in the Closing Tax Year equal to (1) the total of such taxes
which will accrue during the Closing Tax Year, multiplied by (2) a fraction, the
numerator of which is the number of days in the Closing Tax Year prior to the
Closing Date for that Parcel, and the denominator of which is 365 (“Seller’s Pro
Rata Share”); and (B) Buyer will be responsible for that portion of such taxes
equal to (X) the total such taxes which will accrue during the Closing Tax Year,
multiplied by (Y) a fraction, the numerator of which is the number of days in
the Closing Tax Year subsequent to and including the Closing Date for that
Parcel, and the denominator of which is 365 (“Buyer’s Pro Rata Share”).

(b)       Insufficient Information. If, at Closing, the real estate tax rate and
assessments are not then known for the taxes which will accrue in the Closing
Tax Year or in the immediately preceding Tax Year, then the proration of such
taxes will be based upon an amount equal to one hundred five percent (105%) of
the last known real estate tax bill for the Parcel, and such proration will be
final.

(c)       Special Assessments. To the extent that the Tenants of a Parcel are
not responsible under applicable Leases for the payment of special assessments
for that Parcel, Seller shall pay all installments of special assessments due
and payable prior to the Closing Date and Buyer shall pay all installments of
special assessments due and payable on and after the Closing Date; provided,
however, that (a) if the owner of the Property has the election to pay any
special assessment either immediately or under a payment plan with interest,
Seller may elect to pay under a payment plan, which election will be binding on
Buyer; and (b) Seller shall not be required by the foregoing to pay any

16


--------------------------------------------------------------------------------


installments of special assessments which have not been confirmed or which
relate to projects that have not been completed as of the date of this
Agreement.

(d)       Tax Credit Parcels. Within ten days after the Commencement Date,
Seller shall provide to Buyer a list of those Leases where the Tenants are
obligated under their Leases only to pay for real estate taxes in the year due
and payable, rather than on a accrual basis and such taxes are assessed for the
Parcel on an accrual basis (collectively, the “Tax Credit Parcels”). Within
thirty (30) days following the Commencement Date, Buyer and Seller shall agree
upon the list of such Tax Credit Parcels. If the parties are unable to agree to
the list of Tax Credit Parcels within such period, then either party may elect
to terminate this Agreement in its entirety by written notice to the other
party, in which event the Deposit shall be delivered to Buyer.

(e)       Tenant Reimbursements. Notwithstanding the foregoing terms of this
Section 7, except for the Tax Credit Parcels, Seller shall have no obligation to
pay (and Buyer shall not receive a credit at Closing for) any real estate taxes
or special assessments to the extent that Tenants are responsible for payment of
such real estate or personal property tax or special assessment, whether the
Tenants pay directly to the taxing authority or pay to Tenant’s landlord, or to
the extent that Buyer is or will be entitled after Closing to reimbursement of
taxes and assessments, or the recovery of any increase in taxes and assessments,
from the tenants under the Leases, regardless of whether Buyer actually collects
such reimbursement or increased taxes and assessments from such tenants, it
being understood and agreed by Buyer and Seller that (a) as between Buyer and
Seller, Buyer is responsible for payment of all of such real estate or personal
property taxes and assessments, and (b) the burden of collecting such
reimbursements is solely on Buyer. Furthermore, Seller and Buyer acknowledge and
agree that, notwithstanding any provision in any of the Leases to the contrary,
the tax deposit payments to be paid by tenants of the Property during the
Closing Tax Year are to be applied to pay the real estate taxes due and payable
during the Closing Tax Year. In the event any tenants are entitled to any
portions of taxes or assessments that are refunded to Seller (or as to which
Seller would be entitled hereunder), Seller covenants to make such payments as
and when due. The provisions of this Section shall survive the Closing.

(f)        Last Year Accruals. For the Tax Credit Parcels, at Closing, Seller
will give Buyer a credit (which will based upon the most recent ascertainable
tax bill for the applicable Parcel as of the Closing) for that portion of taxes
that would be due in the final Tax Year up until expiration of the term of such
Lease.

(g)       Tenant Reserves and Deposits. In the event Seller has collected tax or
other reserves from Tenants, Seller shall assign those reserves to Buyer at
Closing, but Buyer shall not be entitled to a separate credit for the amount of
any expense for which Seller assigns a reserve amount to Buyer.

7.4.     Other Property Operating Expenses.

Operating expenses for the Property will be prorated as of 12:01 a.m. on the
Closing Date. Seller shall pay all utility charges and other operating expenses
attributable to the Property to, but not including the Closing Date (except for
those utility charges and operating expenses payable by tenants in accordance
with the Leases) and Buyer shall pay all utility charges and other operating
expenses attributable to the Property on or after the Closing Date. To the
extent that the amount of actual consumption of any utility services is not
determined prior to the Closing Date, a proration will be made at Closing based
on the last available reading and post-closing adjustments between Buyer and
Seller will be made within twenty (20) days of

17


--------------------------------------------------------------------------------


the date that actual consumption for such pre-closing period is determined,
which obligation shall survive the Closing and not be merged in this Agreement.
Seller shall not assign to Buyer any deposits which Seller has with any of the
utility services or companies servicing the Property. Buyer shall arrange with
such services and companies to have accounts opened in Buyer’s name beginning at
12:01 a.m. on the Closing Date. Notwithstanding the foregoing terms of this
section, Seller have no obligation to pay (and Buyer shall not receive a credit
at Closing for) any operating expenses to the extent that Buyer is entitled
after Closing to reimbursement of operating expenses, or the recovery of any
increase in operating expenses, from the tenants under the Leases, regardless of
whether Buyer actually collects such reimbursement or increased operating
expenses from such tenants, it being understood and agreed by Buyer and Seller
that (a) as between Buyer and Seller, Buyer will be responsible for payment of
all of such operating expenses, and (b) the burden of collecting such
reimbursements will be solely on Buyer.

7.5.     Closing Costs.

Buyer shall pay the following costs and expenses associated with the
Transaction: (a) all premiums and charges of the Title Company for any Loan
Policy of title insurance and for any endorsements to the such Loan Policy; (b)
all endorsements to the Owner’s Title Policy requested by Buyer, including the
Buyer Requested Title Endorsements; (c) all recording and filing charges in
connection with the recording of the deed (i.e. per page and per documents
charges); (d) one-half (1/2) of all escrow or closing charges, (e) the
commission due Buyer’s broker, if any, (f) all costs of Buyer’s Due Diligence,
including fees due its consultants and attorneys, and (g) all fees, and other
lenders’ fees related to any financing to be obtained by Buyer. Seller shall pay
the following costs and expenses associated with the Transaction: (i) the basic
premium charged by the Title Company for the Title Commitment and the Owner’s
Title Policy including the cost for extended coverage over the general
exceptions and all search and exam fees, (ii) the cost of Surveys (unless Buyer
chooses to be responsible for this cost as set forth in the definition of Title
Review Commencement Date and then terminates this Agreement under Section 5.2
hereof), (iii) the commission due Seller’s Financial Advisor, (iv) all transfer
taxes, sales taxes and similar charges, if any, applicable to the transfer of
the Property to Buyer; (v) all fees due its attorneys, and (vi) all costs
incurred in connection with causing the Title Company to Remove any Required
Title Clearance Exceptions and those other Commercially Reasonable Title
Objections Seller has chosen to remove (unless such removal is obtained through
the issuance of one or more of the Buyer’s Requested Title Endorsements). The
obligations of the parties under this Section 7.5 shall survive the Closing (and
not be merged in this Agreement) or any earlier termination of this Agreement.

7.6.     Cash Security Deposits.

At Closing, Seller shall give Buyer a credit against the Purchase Price in the
aggregate amount of any cash security deposits then held by Seller under the
Leases.

7.7.     Apportionment Credit.

In the event the apportionments to be made at the Closing result in a credit
balance (a) to Buyer, such sum is paid at the Closing by giving Buyer a credit
against the Purchase Price in the amount of such credit balance, or (b) to
Seller, Buyer shall pay the amount thereof to Seller at the Closing by wire
transfer of immediately available funds to the account or accounts to be
designated by Seller for the payment of the Purchase Price.

7.8. Assumed Mortgages.

At the Closing or Prepayment Restricted Parcel Closing, as applicable, Buyer
shall receive a credit for the unpaid principal balance and accrued and unpaid
interest on any Note

18


--------------------------------------------------------------------------------


secured by a Mortgage on a Prepayment Restricted Parcel which Mortgage will be
assumed by Buyer; Seller shall have the right to require in Buyer’s assumption
documents the full release of Seller and Sherwin Jarol by the lender under such
Mortgage, Note and other loan documents (including any guarantees given in
connection therewith) or, at Seller’s option, to require Buyer to enter into a
separate agreement of indemnification in form satisfactory to Seller pursuant to
which Buyer will indemnify Seller for any claims arising on or after the Closing
or Prepayment Restricted Parcel Closing, as applicable, from the assumption of a
Note secured by a Mortgage on a Prepayment Restricted Parcel.

7.9.     Ground Lease

Buyer shall receive a credit for any rent or other payments due under a Ground
Lease to the extent that such payments have accrued as of the Closing Date for a
Parcel and remain unpaid. Seller shall receive a credit for any rent or other
payments due under a Ground Lease to the extent such payments have been paid in
advance of the Closing Date for that Parcel.

7.10.  Delayed Adjustment; Delivery of Operating and Other Financial Statements.

If at any time following the Closing Date, the amount of an item listed in any
section of this Section 7 shall prove to be incorrect (whether as a result of an
error in calculation or a lack of complete and accurate information as of the
Closing) or otherwise require adjustment as a result of any year-end or periodic
reconciliations of reimbursable operating expenses or tax payments by a tenant
under a Lease, the party owing money as a result of such error or adjustment
shall promptly pay to the other party the sum necessary to correct such error or
make such adjustment upon receipt of proof of the same, provided that such proof
is received by the party from whom payment is to be made on or before one (1)
year after Closing (such period being referred to in this Agreement as the “Post
Closing Adjustment Period”). In order to enable Seller to determine whether any
such delayed adjustment is necessary, Buyer shall provide to Seller current
operating and financial statements for the Property and copies of any
correspondence and statements sent to tenants in connection with any
reconciliation promptly after the same are prepared, but, in any event, no later
than the date one (1) month prior to the expiration of the Post-Closing
Adjustment Period. The provisions of this Section 7.10 shall survive the Closing
and not be merged in this Agreement.

8.        CLOSING

Buyer and Seller agree that the Transaction shall be consummated in two or more
stages. At the Closing Date, the Transaction shall be consummated in accordance
with the terms and conditions of this Agreement with respect to that portion of
the Property consisting of Parcels which are not Prepayment Restricted Parcels
unless the assumption of the Note secured by a Mortgage on the Prepayment
Restricted Parcel can be accomplished by the Closing Date. At the Prepayment
Restricted Parcel Closing Date, this Transaction shall be consummated in
accordance with the terms and conditions of this Agreement with respect to that
portion of the Property which does consist of Prepayment Restricted Parcels
which were not capable of being closed on the Closing Date. With respect to the
Prepayment Restricted Parcels, all terms and conditions of this Agreement which
refer to the Closing or the Closing Date shall be construed to mean the
“Prepayment Restricted Parcel Closing” and the “Prepayment Restricted Parcel
Closing Date”, as applicable.

8.1.     Closing Date

Subject to Seller’s right to extend the Closing as provided in this Agreement,
Closing shall occur on the Closing Date. Closing shall occur through a so-called
“New York style” closing, with Seller and Buyer providing respective
instructions to the Escrow Agent regarding

19


--------------------------------------------------------------------------------


the conditions to release of their respective deliveries. Time is of the essence
with respect to the Closing Date.

8.2.     Title Transfer and Payment of Purchase Price

Provided all conditions precedent to Seller’s obligations under this Agreement
have been satisfied, Seller agrees to convey the Property to Buyer against
payment of the Purchase Price as set forth below. Provided all conditions
precedent to Buyer’s obligations under this Agreement have been satisfied, Buyer
agrees to pay the amount specified in Section 3 by wire transfer of immediately
available funds to the account or accounts designated by Seller for payment of
the Purchase Price.

8.3.     Seller’s Closing Deliveries

At Closing, Seller shall deliver or cause to be delivered the following:

(a)       Deed. For each Parcel which is not a Ground Lease Parcel, a special
warranty deed executed and acknowledged by the holder of record title to the
Parcel in the form of Exhibit C attached to this Agreement, which special
warranty deed shall be modified as required to conform to recording law and
practice in the state where the Parcel is located (collectively, the “Deed”).
For each Parcel which is a Ground Lease Parcel, such instruments as may be
reasonably required by the Buyer and the Title Company to convey the tenant’s
interest in such Ground Lease.

(b)       Bill of Sale. For each Parcel, a bill of sale executed by the holder
of record title to the Parcel in the form of Exhibit D attached to this
Agreement (collectively, the “Bill of Sale”).

(c)       Assignment of Tenant Leases. For each Parcel, an assignment and
assumption of tenant leases executed and acknowledged by the holder of record
title to the Parcel, in the form of Exhibit E attached to this Agreement
(collectively, the “Assignment of Leases”).

(d)       Assignment of Intangible Property. For each Parcel, an assignment and
assumption of the Contracts and the Other Property Rights for each Parcel (to
the extent the same are not transferred by the Deed, Bill of Sale or Assignment
of Leases) executed by the holder of record title to the Parcel in the form of
Exhibit F attached to this Agreement (collectively, the “Assignment of
Intangible Property”).

(e)       Notice to Tenants. A single form letter for each Parcel in the form of
Exhibit G attached to this Agreement, executed by the holder of record title to
the Parcel, duplicate copies of which is sent by Buyer after Closing to each
tenant under the Leases.

(f)        Notice to Vendors. A single form letter for each Parcel in the form
of Exhibit M attached to this Agreement, executed by the holder of record title
to the Parcel, duplicate copies of which is sent by Buyer after Closing to each
contractor under the Contracts.

(g)       Non-Foreign Status Affidavit. A non-foreign status affidavit for each
Parcel in the form of Exhibit H attached to this Agreement, as required by
Section 1445 of the Internal Revenue Code, executed by Seller.

(h)       Evidence of Authority. Documentation to establish to Buyer’s
reasonable satisfaction the due authorization of Seller’s execution of all
documents contemplated by this Agreement.

20


--------------------------------------------------------------------------------


(i)        Other Documents. Such other documents as may be reasonably required
by the Title Company or as may be agreed upon by Seller and Buyer to consummate
the Transaction.

 

(j)      Letters of Credit as Tenant Security Deposits. With respect to any
security deposits which are letters of credit, Seller shall, if the same may be
assigned or quitclaimed by Seller, (i) deliver to Buyer at the Closing such
letters of credit, (ii) execute and deliver such other instruments as the
issuers of such letters of credit shall reasonably require, and (iii) cooperate
with Buyer to change the named beneficiary under such letters of credit to Buyer
so long as Buyer pays any and all transfer or assignment fees in connection
therewith. If a security deposit letter of credit is not assignable, Seller
shall use commercially reasonable efforts to obtain a new letter of credit from
the tenant naming Buyer as the beneficiary, and If a new letter of credit has
not been issued as of the Closing Date, Seller will agree to act as Buyer’s
agent and draw on the letter of credit in the event the landlord under the Lease
would be entitled to draw on that letter of credit. The obligations of Seller
under this Section 8.3(j) shall survive the Closing (and not be merged with the
Deed).

(k)       Tax Returns. If applicable, duly completed and signed real estate
transfer tax or sales tax returns.

(l)        Closing Statement. The Closing Statement (as hereinafter defined),
executed by Seller.

(m)      Management Agreement. A counterpart copy of the Management Agreement
executed by the Seller affiliate which will be the property manager under that
Management Agreement.

(n)       Keys and Original Documents. Keys to all locks on the Real Property in
Seller’s or Seller’s building manager’s possession and originals or, if
originals are not available, copies, of all of the Property Documents, to the
extent not previously delivered to Buyer.

(o)       Audit Representation Letter. An audit representation letter for each
Parcel pursuant to Section 16.20 hereof.

(p)       Certified Rent Roll. A rent roll for all of the Parcels certified as
of the date thereon by Seller.

The items to be delivered by Seller in accordance with the terms of Sections (a)
through (m), (o) and (p), of this Section 8.3 is delivered to Escrow Agent no
later than 5:00 p.m. Central Daylight Savings Time on the last business day
prior to the Closing Date, and the items to be delivered by Seller in accordance
with the terms of Section (n) of this Section 8.3 is delivered outside of escrow
and is deemed delivered if the same are located at the Property on the Closing
Date.

8.4.     Buyer’s Closing Deliveries

At the Closing, Buyer shall deliver or cause to be delivered the following:

(a)       Purchase Price. The Purchase Price, as adjusted for apportionments and
other adjustments required under this Agreement, plus any other amounts required
to be paid by Buyer at Closing.

(b)       Assignment of Leases. For each Parcel, the Assignment of Leases
executed by Buyer.

21


--------------------------------------------------------------------------------


(c)       Assignment of Intangible Property. For each Parcel, the Assignment of
Intangible Property executed by Buyer.

(d)       Buyer’s As-Is Certificate. For each Parcel, the certificate of Buyer
required under Section 5 of this Agreement, as set forth in Exhibit B attached
hereto and incorporated in this Agreement.

(e)       Management Agreement. A counterpart copy of the Management Agreement
executed by the grantees under the Deeds.

(f)        Evidence of Authority. Documentation to establish to Seller’s
reasonable satisfaction the due authorization of Buyer’s acquisition of the
Property and execution of all documents contemplated by this Agreement.

(g)       Other Documents. Such other documents as may be reasonably required by
the Title Company or may be agreed upon by Seller and Buyer to consummate the
Transaction.

(h)       Tax Returns. If applicable, duly completed and signed real estate
transfer tax or sales tax returns.

(i)        Closing Statement. Buyer’s form of closing statement as reasonably
approved by Seller and Buyer, setting forth the prorations and adjustments to
the Purchase Price pursuant to the terms of this Agreement (the “Closing
Statement”),executed by Buyer. Buyer will provide a sample form of closing
statement to Seller within ten (10) days of the Commencement Date.

The Purchase Price is paid in accordance with the terms of Section 8.2 of this
Agreement, and the items to be delivered by Buyer in accordance with the terms
of Sections (b) through (h) of this Section 8.4 is delivered to Escrow Agent no
later than 5:00 p.m. Central Daylight Savings Time on the last business day
prior to the Closing Date.

9.        CONDITIONS TO CLOSING

9.1.     Conditions to Seller’s Obligations

Seller’s obligation to close the Transaction is conditioned on all of the
following, any or all of which may be waived by Seller by an express written
waiver, at its sole option:

(a)       Representations True. All representations and warranties made by
Buyer  in this Agreement is true and correct in all material respects on and as
of the Closing  Date, as if made on and as of such date except to the extent
that they expressly relate to an earlier date;

(b)       Buyer’s Deliveries Complete. Buyer has delivered the funds required
under this Agreement and all of the documents to be executed by Buyer set forth
in Section 8.4;

(c)       Buyer’s Financial Condition. No petition have been filed by or
against  Buyer under the Federal Bankruptcy Code or any similar State or Federal
Law, whether  now or later existing; and

(d)       Excluded Parcels. The Parcels which have been excluded pursuant to
the  terms of this Agreement under Sections 6.6(a), 6.8, 6.10 and 6.11 do not
exceed the Maximum Exclusion.

The conditions stated in subsections (c) and (d) are referred to as “Seller’s
Conditions Precedent.”

22


--------------------------------------------------------------------------------


9.2.     Conditions to Buyer’s Obligations

Buyer’s obligation to close the Transaction is conditioned on all of the
following, any or all of which may be expressly waived by Buyer in writing, at
its sole option:

(a)       Representations True. Subject to the provisions of Section  10.3, all
representations and warranties made by Seller in this Agreement, as the same may
be amended as provided in Section 10.3, is true and correct in all material
respects on and as of the Closing Date, as if made on and as of such date except
to the extent that they expressly relate to an earlier date;

(b)       Seller’s Deliveries Complete. Seller have delivered all of the
documents to be executed by Seller and other items required pursuant to Section
8.3;

(c)       Title Conditions Satisfied. At the time of the Closing, the Title
Company is prepared to issue an Owner’s Title Policy for each Parcel in the form
required under Section 4.2 hereof;

(d)       Seller’s Financial Condition. No petition have been filed by or
against Seller under the Federal Bankruptcy Code or any similar State or Federal
Law, whether now or later existing; and

(e)       Estoppel Certificates. Buyer shall have received executed estoppel
certificates from all tenants under the Leases, which estoppel certificates
shall be acceptable to Buyer in form and substance, in Buyer’s reasonable
discretion. Seller shall cause requests for such estoppels to be made of each
tenant. An estoppel certificate shall be deemed to be acceptable to Buyer if (i)
it is dated no earlier than forty-five (45) days prior to the initially
scheduled Closing Date, (ii) it is “clean” (meaning that the estoppel
certificate shall not allege any defaults on the part of either landlord (to
tenant’s knowledge) or tenant, nor claim any offsets or other unpaid amounts
owing from landlord to tenant), and (iii) it is either (A) substantially in the
form of Exhibit N attached to this Agreement or (B) according to another form of
estoppel certificate permitted under such tenant’s Lease; provided, that the
alternate form of estoppel certificate contains at least the following
information; (1) that the lease is in full force and effect; (2) that there are
no amendments to the Lease except as described in the estoppel certificate; (3)
the termination date of the Lease; (4) a statement that the tenant has no rights
to extend, expand or renew the Lease or purchase the Parcel other than as
specifically set forth in such Lease; and (5) the amount of any security
deposit. Notwithstanding any provisions in this Agreement to the contrary, if
Buyer fails to object in writing to an estoppel certificate executed by any
tenant within five (5) business days after the date the same has been delivered
to any Buyer’s Representative, Buyer is deemed to have approved the same. In the
event that Buyer does not receive an acceptable estoppel certificate as set
forth above from a tenant under a Lease on or before Closing, then Buyer may
elect to exclude that Parcel as an Excluded Parcel, and the provisions of
Section 6.4 shall govern the exclusion of that Parcel from this Transaction.

The conditions stated in subsections (c), (d) and (e) are referred to as
“Buyer’s Conditions Precedent”.

9.3.     Waiver of Failure of Conditions Precedent

At any time or times on or before the date specified for the satisfaction of any
condition. Seller or Buyer may elect in writing to waive the benefit of any such
condition set forth in Section 9.1 or Section 9.2, respectively. By closing the
Transaction, Buyer is conclusively deemed to have waived the benefit of any
remaining unfulfilled conditions set forth in Section 9.2. In the

23


--------------------------------------------------------------------------------


event any of the conditions set forth in Sections 8.1 or 8.2 are neither waived
nor fulfilled, Seller or Buyer (as appropriate) may exercise such rights and
remedies, if any, that such party may have pursuant to the terms of Section 12
of this Agreement.

9.4.     Approvals not a Condition to Buyer’s Performance

Subject to Buyer’s right to terminate this Agreement prior to the expiration of
the Due Diligence Period in accordance with the terms of Section 5 of this
Agreement, Buyer acknowledges and agrees that its obligation to perform under
this Agreement is not contingent upon Buyer’s ability to obtain any (a)
governmental or quasi-governmental approval of changes or modifications in use
or zoning, or (b) modification of any existing land use restriction, or (c)
endorsements to the Owner’s Title Policy (other than those required for Seller
to fulfill its obligations, if any, under Section 4.1(a) to cure Chosen Title
Objections and Required Title Clearance Exceptions), or (d) financing for
acquisition of the Property.

10.                  REPRESENTATIONS AND WARRANTIES

10.1.  Buyer’s Representations

Buyer represents and warrants to, and covenants with, Seller as follows:

(a)       Buyer’s Authorization. Buyer (a) is duly organized, validly existing
and in good standing under the laws of its State of organization and the State
in which the Property is located if required to obtain the Owner’s Title Policy,
(b) is authorized to consummate the Transaction and fulfill all of its
obligations under this Agreement and under all documents contemplated under this
Agreement to be executed by Buyer, and (c) has all necessary power to execute
and deliver this Agreement and all documents contemplated under this Agreement
to be executed by Buyer, and to perform all of its obligations under this
Agreement. This Agreement and all documents contemplated under this Agreement to
be executed by Buyer have been duly authorized by all requisite partnership,
corporate or other required action on the part of Buyer and are the valid and
legally binding obligation of Buyer, enforceable in accordance with their
respective terms. Neither the execution and delivery of this Agreement and all
documents contemplated under this Agreement to be executed by Buyer, nor the
performance of the obligations of Buyer under this Agreement, will result in the
violation of any Law or any provision of the organizational documents of Buyer
or will conflict with any order or decree of any court or governmental
instrumentality of any nature by which Buyer is bound.

(b)       Buyer’s Financial Condition. No petition has been filed by or against
Buyer under the Federal Bankruptcy Code or any similar State or Federal Law.

(c)       Patriot Act Compliance. Buyer is not acting, directly or indirectly
for, or on behalf of, any person, group, entity or nation named by any Executive
Order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) or the United States Treasury Department as a terrorist, “Specially
Designated National and Blocked Person,” or other banned or blocked person,
entity, or nation pursuant to any Law that is enforced or administered by the
Office of Foreign Assets Control, and is not engaging in this Transaction,
directly or indirectly, on behalf of, or instigating or facilitating this
Transaction, directly or indirectly, on behalf of, any such person, group,
entity or nation.

10.2.  Seller’s Representations.

Seller represents and warrants to Buyer as follows:

24


--------------------------------------------------------------------------------


(a)       Seller’s Authorization. (i) Bradley and each Parcel Owner is duly
organized (or formed), validly existing and in good standing under the Laws of
its State of organization and, to the extent required by Law, the State in which
the Parcel is located, and (ii) Bradley and each Parcel Owner is authorized to
consummate the Transaction and fulfill all of its respective obligations under
this Agreement and under all Closing Documents to be executed by Bradley and
each Parcel Owner, and (iii) Bradley and each Parcel Owner has all necessary
power to execute and deliver this Agreement and all Closing Documents to be
executed by them, and to perform all of their respective obligations under this
Agreement. This Agreement and all Closing Documents to be executed by Bradley
and any Parcel Owner have been duly authorized by all requisite partnership,
corporate or other required action on the part of Bradley and each respective
Parcel Owner and are the valid and legally binding obligation of Bradley and
each respective Parcel Owner, enforceable in accordance with their respective
terms. Neither the execution and delivery of this Agreement and all Closing
Documents to be executed by Bradley or any Parcel Owner, nor the performance of
the obligations of Bradley or any Parcel Owner under this Agreement will result
in the violation of any Law or any provision of the organizational documents of
Bradley or any Parcel Owner or will conflict with any order or decree of any
court or governmental instrumentality of any nature by which Bradley or any
Parcel Owner is bound. Without limited the generality of the foregoing
provisions, Seller represents that Bradley’s authority to bind each Parcel Owner
is derived from (x) its status as the general partner of all Parcel Owners other
than “TIC Owners” (as defined below) that are limited partnerships; (y) its
status as the manager of all Parcel Owners (other than TIC Owners) that are
limited liability companies; and (z) the limited partnerships and/or limited
liability companies that are Parcel Owners other than TIC Owners hold a majority
of tenant in common interests under Co-Ownership Agreements with the TIC Owners
that enable Bradley to cause the non-affiliated Parcel Owners (the “TIC Owners”)
to convey each Parcel to Buyer or to purchase the ownership interest of the TIC
Owners and then convey each Parcel to Buyer.

(b)       Seller’s Knowledge Representations. To Seller’s best knowledge:

(i)        Except as listed in Exhibit I attached to this Agreement, Seller has
not received any written notice of any current or pending litigation against
Seller which would, in the reasonable judgment of Seller, if determined
adversely to Seller, materially adversely affect the Property.

(ii)       As of the date of this Agreement, Seller has not entered into any
contracts, subcontracts or agreements affecting the Property which will be
binding upon Buyer after the Closing other than (i) the Contracts listed in
Exhibit A attached hereto, (ii) the Leases, and (iii) liens, encumbrances,
covenants, conditions, restrictions, easements and other matters of record.

(iii)      Except for defaults cured on or before the date of this Agreement,
Seller has not received any written notice of default under the terms of any of
the Contracts except as listed in Exhibit I attached hereto.

(iv)      As of the date of this Agreement, the only tenants of the Property are
the tenants listed in Exhibit L attached to this Agreement; provided, however,
that the foregoing is not intended (and shall not be construed) as a
representation by Seller of the parties that are in actual possession of any
portion of the Property since there may be subtenants, licensees or assignees
that are in possession of portions of the Property of which Seller may not be
aware.

25


--------------------------------------------------------------------------------


(v)       Except for violations cured or remedied on or before the date of this
Agreement and except as listed in Exhibit I attached hereto, as of the date of
this Agreement, Seller has not received any written notice from any governmental
authority of any violation of any zoning Law applicable to the Property.

(vi)      As of the date of this Agreement, except as set forth in Exhibit A
attached hereto, there are no currently effective leasing commission agreements
with respect to the Property that will be binding upon Buyer after Closing.

(vii)     As of the date of this Agreement, all of the Property Documents are
true and correct and have not been amended or modified except as shown thereon.

(viii)    Except for defaults cured on or before the date of this Agreement,
Seller has not received any written notice of default from the tenants under any
of the Leases except as listed in Exhibit I attached hereto.

(c)       Patriot Act Compliance. Seller is not acting, directly or indirectly
for, or on behalf of, any person, group, entity or nation named by any Executive
Order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) or the United States Treasury Department as a terrorist, “Specially
Designated National and Blocked Person,” or other banned or blocked person,
entity, or nation pursuant to any Law that is enforced or administered by the
Office of Foreign Assets Control, and is not engaging in this Transaction,
directly or indirectly, on behalf of, or instigating or facilitating this
Transaction, directly or indirectly, on behalf of, any such person, group,
entity or nation.

10.3.   General Provisions.

(a)       No Representation as to Leases. Without limiting Buyer’s rights to
exclude Parcels as set forth in Section 6 hereof, Seller does not represent or
warrant that any particular Lease or Leases will be in force or effect on the
Closing Date or that the tenants will have performed their obligations
thereunder.

(b)       Definition of “Seller’s Best Knowledge” and “Written Notice” to
Seller. All references in this Agreement to “Seller’s best knowledge” or words
of similar import with respect to a Parcel shall refer only to the best
knowledge of Sherwin Jarol and Michael Siemer, and such references to “Seller’s
best knowledge” or words of similar import shall not be construed to refer to
the knowledge of any other member, officer, director, shareholder, employee,
agent, property manager or representative of Seller, its partners or members
(including without limitation Seller’s counsel and Financial Advisor), or any
affiliate of any of the foregoing, or to impose or have imposed upon Sherwin
Jarol and/or Michael Siemer any duty to investigate the matters to which such
knowledge, or the absence thereof, pertains, including without limitation the
contents of the files, documents and materials made available to or disclosed to
Buyer or the contents of files maintained by Sherwin Jarol and/or Michael
Siemer. There is no personal liability on the part of Sherwin Jarol and/or
Michael Siemer arising out of any representations or warranties made in this
Agreement. All references in this Agreement to “written notice” having been
given to Seller shall include only those notices received either at a Parcel by
Seller’s property managers or at Seller’s headquarters in Chicago, Illinois.

(c)       Seller’s Representations Deemed Modified. To the extent that Buyer
knows or is deemed to know prior to the expiration of the Due Diligence Period
that

26


--------------------------------------------------------------------------------


Seller’s representations and warranties are inaccurate, untrue or incorrect in
any way, such representations and warranties is deemed modified to reflect
Buyer’s knowledge or deemed knowledge, as the case may be.

(d)       Seller’s Recertification of Seller’s Warranties. At Closing, Seller
shall remake Seller’s Warranties as of the date of Closing (with such
modifications as may be required to reflect any changes in the matters
represented by Seller).

(e)       Notice of Breach; Seller’s Right to Cure. If after the expiration of
the Due Diligence Period but prior to the Closing, Buyer or any Buyer’s
Representative obtains actual knowledge that any of the representations or
warranties made in this Agreement by Seller are untrue, inaccurate or incorrect
in any material respect with regard to a particular Parcel, Buyer shall give
Seller written notice thereof within five (5) business days of obtaining such
knowledge (but, in any event, prior to the Closing). If at or prior to the
Closing, Seller obtains actual knowledge that any of the representations or
warranties made in this Agreement by Seller are untrue, inaccurate or incorrect
in any material respect, Seller shall give Buyer written notice thereof within
five (5) business days of obtaining such knowledge (but, in any event, prior to
the Closing). In either such event, Seller have the right (but not the
obligation except to the extent required by Section 11.2(d) of this Agreement)
to cure such misrepresentation or breach and is entitled to a reasonable
adjournment of the Closing (not to exceed sixty (60) days) for the purpose of
such cure. Subject to performance of Seller’s obligations set forth in Section
11.2(d) of this Agreement, if Seller is unable to so cure any misrepresentation
or breach of warranty, then Buyer, as its sole remedy for any and all such
materially untrue, inaccurate or incorrect representations or warranties, shall
elect either (a) to waive such misrepresentations or breaches of representations
and warranties and consummate the Transaction without any reduction of or credit
against the Purchase Price, or (b) to designate the Parcel with respect to which
the representations or warranties made in this Agreement by Seller are untrue,
inaccurate or incorrect in any material respect as an Excluded Parcel by written
notice given to Seller within five (5) business days after the earlier to occur
of (i) the expiration of the sixty (60) day cure period and (ii) receipt of
notice from Seller that Seller is unable to cure any misrepresentation or breach
of warranty, in which event the provisions of Section 6.5 shall govern the
exclusion of that Parcel from this Transaction. If any such representation or
warranty is untrue, inaccurate or incorrect but is not untrue, inaccurate or
incorrect in any material respect, Buyer is deemed to waive such
misrepresentation or breach of warranty, and Buyer is required to consummate the
Transaction without any reduction of or credit against the Purchase Price.

(f)        Survival; Limitation on Seller’s Liability. The representations and
warranties made by Seller in Section 10.2 shall survive the Closing and not be
merged in this Agreement for a period of one hundred eighty (180) days (the
“Claims Survival Period”), and Seller shall only be liable to Buyer under this
Agreement for a breach of a representation and warranty made in this Agreement
or in any of the documents executed by Seller at the Closing with respect to
which a claim is made by Buyer against Seller on or before the expiration of the
Claims Survival Period. Anything in this Agreement to the contrary
notwithstanding, the maximum aggregate liability of Seller for Seller’s breaches
of representations and warranties in this Agreement or in any documents executed
by Seller at Closing is limited as set forth in Section 16.15 of this Agreement.
Notwithstanding the foregoing, however, if the Closing occurs, Buyer expressly
waives, relinquishes and releases any right or remedy available to it at law, in
equity, under this Agreement or otherwise to make a claim against Seller for
damages

27


--------------------------------------------------------------------------------


that Buyer may incur, or to rescind this Agreement and the Transaction, as the
result of any of Seller’s representations or warranties being untrue, inaccurate
or incorrect if Buyer knew or is deemed to know that such representation or
warranty was untrue, inaccurate or incorrect at the time of the Closing.

11.      COVENANTS

11.1.       Buyer’s Covenants

Buyer covenants as follows:

(a)       Confidentiality; Access. The Confidentiality Agreement and the Access
Agreement are incorporated in this Agreement by reference, and Seller and Buyer
agree to continue to be bound by the terms of such agreements binding on such
parties, respectively. Even if a Parcel is designated as an Excluded Parcel
pursuant to the operation of other provisions of this Agreement, the terms of
the Confidentiality Agreement and the Access Agreement shall continue to apply
to that Excluded Parcel.

(b)       Buyer’s Indemnity; Delivery of Reports. Buyer agrees to indemnify,
defend, and hold Seller and each of the other Seller Parties free and harmless
from and against any and all damages, losses, costs, claims, liabilities,
expenses, demands and obligations, of any kind or nature whatsoever (including
attorneys’ fees and costs) arising out of or resulting from the breach of the
terms of the Confidentiality Agreement or the Access Agreement, which indemnity
shall survive the Closing (and not be merged in this Agreement) or any earlier
termination of this Agreement; provided, however, that for any Parcel that is
transferred to Buyer pursuant to the terms of this Agreement, such indemnity
shall survive only for the Claims Survival Period. If this Transaction is
terminated for any reason other than pursuant to Section 12.4 below, Buyer shall
deliver promptly to Seller, at Seller’s request, copies of all third party
reports commissioned by or on behalf of Buyer evidencing the results of its Due
Diligence; provided Seller pays the reasonable copying costs of such third party
reports.

11.2.       Seller’s Covenants

Seller covenants as follows:

(a)       Contracts. Without Buyer’s prior consent, which consent shall not be
unreasonably withheld, between the date of this Agreement and the Closing Date,
Seller shall not extend, renew, replace or modify any Contract unless such
contract (as so extended, renewed, replaced or modified) can be terminated by
the owner of the Parcel without penalty on not more than thirty (30) days’
advance notice.

(b)       Maintenance of Property. Except to the extent Seller is relieved of
such obligations by Section 13 of this Agreement, between the date of this
Agreement and the Closing Date Seller shall maintain and keep the Property in a
manner consistent with Seller’s past practices with respect to the Property;
provided, however, that, subject to Buyer’s right to exclude one or more Parcels
pursuant to Section 6 of this Agreement prior to the expiration of the Due
Diligence Period, Buyer agrees that it shall accept the Property subject to, and
Seller have no obligation to cure, (a) any violations of Laws, and (b) any
physical conditions which would give rise to such violations, which exist on the
last day of the Due Diligence Period.

(c)       Termination of Management Agreement/Contracts. As of the Closing Date,
Seller shall terminate and satisfy all property management agreements. Seller
and Seller’s property manager have the right to remove all of their proprietary
software and licensed software from computers at the Property; provided that
Seller shall provide

28


--------------------------------------------------------------------------------


Buyer with hard copies of all information reasonably requested by Buyer prior to
such removal. In addition, if Buyer notifies Seller in writing prior to the
expiration of the Due Diligence Period that Buyer elects to have any other
Contracts terminated prior to Closing, Seller shall terminate such Contracts so
designated by Buyer effective as of the Closing Date.

(d)       Seller’s Cure Obligation. Seller shall use reasonable efforts (which
shall include the expenditure of necessary funds) to cure, prior to Closing, any
and all of the following: (a) Required Title Clearance Exceptions subject to the
terms of Section 4.1(a) hereof, and (b) material breaches of Seller’s Warranties
(or matters requiring modifications thereto due to changed circumstances as
provided in Section 10.3(d) of this Agreement) provided that Seller shall not be
obligated to undertake any cure requiring expenditures with respect to any
parcel that would cause Seller’s cure costs to exceed with respect to that
Parcel the Seller’s Cure Limit.

(e)       Compliance with Laws. Subject to the terms and conditions herein, each
party, without payment or further consideration, shall use its best efforts to
take or cause to be taken all action and to do or cause to be done all things
necessary, proper or advisable under applicable Laws, to consummate and make
effective, as soon as reasonably practicable, the Transaction, including, but
not limited to, obtaining all required consents, whether private or
governmental, required in connection with such party’s performance of such
transactions and each party shall cooperate with the other in all of the
foregoing.

11.3.       Mutual Covenants.

(a)       Publicity. Seller and Buyer each covenant that: (a) prior to the
Closing neither Seller nor Buyer shall issue any Release (as in this defined
below) with respect to the Transaction without the prior consent of the other,
except to the extent required by applicable Law, and (b) after the Closing, any
Release issued by either Seller or Buyer is subject to the review and approval
of both parties (which approval shall not be unreasonably withheld). If either
Seller or Buyer is required by applicable Law to issue a Release, such party
shall, at least two (2) business days prior to the issuance of the same, deliver
a copy of the proposed Release to the other party for its review. As used in
this Agreement, the term “Release” means any press release or public statement
with respect to the Transaction or this Agreement.

(b)       Financial Advisor. Seller and Buyer expressly acknowledge that
Financial Advisor has acted as Seller’s exclusive broker with respect to the
Transaction and with respect to this Agreement, and that Seller shall pay any
brokerage commission due to Financial Advisor in accordance with the separate
agreement between Seller and Financial Advisor. Seller agrees to hold Buyer
harmless and indemnify Buyer from and against any and all damages, losses,
costs, claims, liabilities, expenses, demands and obligations (including, but
not limited to, reasonable attorneys’ fees and disbursements) suffered or
incurred by Buyer as a result of any claims by any party claiming to have
represented Seller as broker in connection with the Transaction. Buyer agrees to
hold Seller harmless and indemnify Seller from and against any and all damages,
losses, costs, claims, liabilities, expenses, demands and obligations
(including, but not limited to, reasonable attorneys’ fees and disbursements)
suffered or incurred by Seller as a result of any claims by any party claiming
to have represented Buyer as broker in connection with the Transaction.

(c)       Tax Protests; Tax Refunds and Credits. Seller has the right to
continue and to control the progress of and to make all decisions with respect
to any contest of

29


--------------------------------------------------------------------------------


the real estate taxes and personal property taxes for the Property assessed for
all Tax Years prior to the Closing Tax Year. Buyer has the right to control the
progress of and to make all decisions with respect to any tax contest of the
real estate taxes and personal property taxes for the Property assessed for the
Closing Tax Year and all Tax Years subsequent to the Closing Tax Year. All real
estate and personal property tax refunds and credits received after Closing with
respect to the Property is applied in the following order of priority: first, to
pay the costs and expenses (including reasonable attorneys’ fees and expenses)
incurred in connection with obtaining such tax refund or credit; second,
apportioned between Buyer and Seller as follows:

(i)        with respect to any refunds or credits attributable to real estate
and personal property taxes assessed for the Closing Tax Year, such refunds and
credits is apportioned between Buyer and Seller in proportion to the number of
days in such Tax Year that each party owned the Property (with title to the
Property being deemed to have passed as of 11:59 p.m. on the day before the
Closing Date);

(ii)       with respect to any refunds or credits attributable to real estate
and personal property taxes assessed for any Tax Year prior to the Closing Tax
Year, Seller is entitled to the entire refunds and credits; and

(iii)      with respect to any refunds or credits attributable to real estate
and personal property taxes assessed for any Tax Year after the Closing Tax
Year, Buyer is entitled to the entire refunds and credits.

(d)       Survival. The provisions of this Section 11.3 shall survive the
Closing (and not be merged in this Agreement) or earlier termination of this
Agreement.

12.      SATISFACTION OF CONDITIONS PRECEDENT AND DEFAULT

12.1.  Seller’s Conditions Precedent.

If, on or before the Closing Date, Seller determines that any of Seller’s
Conditions Precedent to Closing are not satisfied, Seller shall provide written
notice to Buyer and provide Buyer with a period of five (5) business days to
cause the satisfaction of Seller’s Conditions Precedent. If at the conclusion of
that period, Seller determines that any of Seller’s Conditions Precedent to
Closing are not satisfied, then Seller may elect, as its sole and exclusive
remedy, either to (a) terminate this Agreement in its entirety by written notice
to Buyer; or (b) waive the condition and proceed to close the Transaction. If
this Agreement is so terminated, then Seller is entitled to retain the Deposit
as liquidated damages, and then neither party to this Agreement have any further
rights or obligations under this Agreement other than any arising under any
section in this Agreement that expressly provides that it survives the
termination of this Agreement.

12.2.  Buyer’s Default.

If, on or before the Closing Date, (i) Buyer is in default of any of its
obligations under this Agreement, or (ii) the Closing otherwise fails to occur
by reason of Buyer’s failure or refusal to perform its obligations under this
Agreement in a prompt and timely manner, then Seller may elect, as its sole and
exclusive remedy, either to (a) terminate this Agreement in its entirety by
written notice to Buyer; or (b) waive the condition and proceed to close the
Transaction. If this Agreement is so terminated, then Seller is entitled to
retain the Deposit as liquidated damages, and neither party to this Agreement
shall have any further rights or obligations under this Agreement other than any
arising under any section in this Agreement that expressly provides that it
survives the termination of this Agreement.

30


--------------------------------------------------------------------------------


12.3.   Buyer’s Conditions Precedent.

If, on the Closing Date, Buyer determines that any of Buyer’s Conditions
Precedent to Closing are not satisfied, Buyer shall provide written notice to
Seller and provide Seller with a period of five (5) business days to cause the
satisfaction of Buyer’s Conditions Precedent. If at the conclusion of that
period, Buyer determines that any of Buyer’s Conditions Precedent to Closing are
not satisfied, then Buyer may elect, as its sole and exclusive remedy, either to
(a) terminate this Agreement in its entirety by written notice to Seller; or (b)
except for a failure of Section 9.2(a), 9.2(c) and 9.2(e) which are governed by
the remedies in Sections 10.3, 4.1(a) and 6.4 hereof, terminate this Agreement
only as to one or more affected Parcels, or (c) waive the condition and proceed
to close the Transaction. If this Agreement is terminated in its entirety, then
the Deposit shall be returned to Buyer and neither party to this Agreement have
any further rights or obligations under this Agreement other than any arising
under any section in this Agreement that expressly provides that it survives the
termination of this Agreement.

12.4.  Seller’s Default

If, at the Closing, (i) Seller is in default of any of its obligations under
this Agreement, or (ii) the Closing otherwise fails to occur by reason of
Seller’s failure or refusal to perform its obligations under this Agreement in a
prompt and timely manner, then Buyer shall provide written notice to Seller and
provide Seller with a period of five (5) business days to cure the default. If
at the conclusion of that period, such default remains uncured, Buyer may elect,
as its sole and exclusive remedy, to (a) terminate this Agreement in its
entirety by written notice to Seller, promptly after which the Deposit is to be
returned to Buyer, or (b) terminate this Agreement as to one or more of the
affected Parcels, or (c) waive the condition and proceed to close the
Transaction, or (d) seek specific performance of this Agreement by Seller. As a
condition precedent to exercise by Buyer of any right Buyer may have to bring an
action for specific performance under this Agreement, Buyer must commence such
an action within sixty (60) days after the occurrence of Seller’s default. Buyer
agrees that its failure timely to commence such an action for specific
performance within such sixty (60) day period is deemed a waiver by Buyer of its
right to commence an action for specific performance as well as a waiver by it
of any right it may have to file or record a notice of lis pendens or notice of
pendency of action or similar notice against any portion of the Property.
Notwithstanding anything in the foregoing to the contrary, a failure of Section
9.2(a), 9.2(c) and 9.2(e) are not defaults and/or failures by Seller to perform
under this Section 12.4 and instead are governed by the remedies in Sections
10.3, 4.1(a) and 6.4 hereof.

13.      CONDEMNATION/CASUALTY

13.1.  Condemnation.

(a)       Right to Terminate. If, prior to the Closing Date, all or any
significant portion (as in this defined below) of a Parcel is taken by eminent
domain (or is the subject of a pending taking in which Seller has been served
with legal process, but which has not yet been consummated), Seller shall notify
Buyer in writing of such fact promptly after obtaining knowledge thereof, and
then either Buyer or Seller have the right to designate that Parcel as an
Excluded Parcel and delete that Parcel from the definition of the Property by
giving written notice to the other no later than ten (10) days after the giving
of Seller’s notice, and the Closing Date will be extended, if necessary, to
provide sufficient time for Buyer or Seller to make such election. The failure
by Buyer and Seller to so designate that Parcel as an Excluded Parcel within
such ten (10) day period is deemed an election not to designate that Parcel as
an Excluded Parcel. For purposes of this Agreement, a “significant portion” of
the Parcel means (i) any interest in the Parcel except a di minimis interest the
taking of which has no material effect on the

31


--------------------------------------------------------------------------------


use or operation of such Parcel or (ii) any taking which would permit the tenant
under the sole Lease for such Parcel to terminate such Lease.

(b)     Assignment of Proceeds. If (a) neither Seller nor Buyer elects to
designate a Parcel as an Excluded Parcel if all or any significant portion of
the Property is taken, or (b) a portion of the Property not constituting a
significant portion of the Property is taken or becomes subject to a pending
taking by eminent domain, there is no abatement of the Purchase Price; provided,
however, that, at the Closing, Seller shall pay to Buyer the amount of any award
for or other proceeds on account of such taking which have been actually paid to
Seller prior to the Closing Date as a result of such taking (less all costs and
expenses, including attorneys’ fees and costs, incurred by Seller as of the
Closing Date in obtaining payment of such award or proceeds) and, to the extent
such award or proceeds have not been paid, Seller shall assign to Buyer at the
Closing (without recourse to Seller) the rights of Seller to, and Buyer is
entitled to receive and retain, all awards for the taking of the Property or
such portion thereof; provided that Buyer shall pay to Seller all costs and
expenses, including attorneys’ fees and costs, incurred by Seller as of the
Closing Date in seeking to obtain payment of such award or proceeds.

13.2.  Destruction or Damage

In the event any of the Parcels are damaged or destroyed prior to the Closing
Date, Seller shall notify Buyer in writing of such fact promptly after obtaining
knowledge thereof. If any such damage or destruction (a) is an insured casualty
and (b) would cost less than ten percent (10%) of the portion of the Purchase
Price allocated to such Parcel, to repair or restore and would not permit the
tenant under the sole Lease for such to terminate its Lease (a “Non-Material
Casualty”), then this Agreement shall remain in full force and effect and Buyer
shall acquire the Property upon the terms and conditions set forth in this
Agreement. In such event, Buyer shall receive a credit against the Purchase
Price allocated to such Parcel equal to the deductible amount applicable under
Seller’s casualty policy less all costs and expenses, including attorneys’ fees
and costs, incurred by Seller as of the Closing Date in connection with the
negotiation and/or settlement of the casualty claim with the insurer (the
“Realization Costs”), and Seller shall assign to Buyer all of Seller’s right,
title and interest in and to all proceeds of insurance on account of such damage
or destruction. In the event any Parcel is damaged or destroyed prior to the
Closing Date by a casualty that is not a Non-Material Casualty, then,
notwithstanding anything to the contrary set forth above in this section, Buyer
has the right, at its option, to designate that Parcel as an Excluded Parcel and
exclude that Parcel from the Property. Buyer has thirty (30) days after Seller
notifies Buyer that a casualty has occurred to make such election by delivery to
Seller of a written election notice (the “Election Notice”), and the Closing
Date is extended by not more than thirty (30) days, if necessary, to provide
sufficient time for Buyer to make such election. The failure by Buyer to deliver
the Election Notice within such thirty (30) day period is deemed an election not
to designate that Parcel as an Excluded Parcel. In the event Buyer elects not to
designate a Parcel as an Excluded Parcel as set forth above, this Agreement
shall remain in full force and effect, Seller shall assign to Buyer all of
Seller’s right, title and interest in and to any and all proceeds of insurance
on account of such damage or destruction, if any, and, if the casualty was an
insured casualty, Buyer shall receive a credit against the Purchase Price equal
to the deductible or self-insured amount (less the Realization Costs) under
Seller’s casualty insurance policy.

32


--------------------------------------------------------------------------------


13.3.   Insurance

If Seller currently maintains property insurance on the Property, then Seller
agrees to continue to maintain such property insurance coverage currently in
effect for the Property through the Closing Date.

13.4.  Waiver

The provisions of this Section 13 supersede the provisions of any applicable
Laws with respect to the subject matter of this Section 13.

14.      ESCROW

The Deposit and any other sums which the parties agree is held in escrow (in
this Agreement collectively called the “Escrow Deposits”), together with all
interest earned thereon, is held by the Escrow Agent, in trust, and disposed of
only in accordance with the following provisions:

(a)       The Escrow Agent shall invest the Escrow Deposits in government
insured interest-bearing instruments satisfactory to both Buyer and Seller,
shall not commingle the Escrow Deposits with any funds of the Escrow Agent or
others, and shall promptly provide Buyer and Seller with confirmation of the
investments made.

(b)       If the Closing occurs, the Escrow Agent shall deliver the Escrow
Deposits to, or upon the instructions of, Seller on the Closing Date.

(c)       If for any reason the Closing does not occur, the Escrow Agent shall
deliver the Escrow Deposits and all interest earned thereon to Seller or Buyer
only upon receipt of a written demand therefor from such party, subject to the
following provisions of this Section 14(c). If for any reason the Closing does
not occur and either party makes a written demand upon the Escrow Agent for
payment of the Escrow Deposits and the interest earned thereon, the Escrow Agent
shall give written notice to the other party of  such demand. If the Escrow
Agent does not receive a written objection from the other party to the proposed
payment within ten (10) days after the giving of such notice, the Escrow Agent
is authorized to make such payment. If the Escrow Agent does receive such
written objection within such period, the Escrow Agent shall continue to hold
such amount until otherwise directed by written instructions signed by Seller
and Buyer or a final judgment of a court.

(d)       The parties acknowledge that the Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that the Escrow Agent
shall not be deemed to be the agent of either of the parties, and that the
Escrow Agent shall not be liable to either of the parties for any action or
omission on its part taken or made in good faith, and not in disregard of this
Agreement, but is liable for its negligent acts and for any loss, cost or
expense incurred by Seller or Buyer resulting from the Escrow Agent’s mistake of
law respecting the Escrow Agent’s scope or nature of its duties. Seller and
Buyer shall jointly and severally indemnify and hold the Escrow Agent harmless
from and against all damages, losses, costs, claims, liabilities, expenses,
demands and obligations, including reasonable attorneys’ fees, incurred in
connection with the performance of the Escrow Agent’s duties under this
Agreement, except with respect to actions or omissions taken or made by the
Escrow Agent in bad faith, in disregard of this Agreement or involving
negligence on the part of the Escrow Agent.

(e)       Buyer shall pay any income taxes on any interest earned on the Escrow
Deposits. Buyer represents and warrants to the Escrow Agent that its taxpayer
identification number is 36-3614035.

33


--------------------------------------------------------------------------------


(f)        The Escrow Agent has executed this Agreement in the place indicated
on the signature page of this Agreement in order to confirm that the Escrow
Agent has received and shall hold the Escrow Deposits and the interest earned
thereon, in escrow, and shall disburse the Escrow Deposits, and the interest
earned thereon, pursuant to the provisions of this Section 14.

15.      LEASING MATTERS

15.1.  New Leases; Lease Modifications.

After the date of this Agreement, except as may be permitted by the terms of
this Section 15.1, Seller shall not, without Buyer’s prior written consent, (a)
enter into a New Lease; (b) modify or amend any Lease (except pursuant to the
exercise by a tenant of a renewal, extension or expansion option or other right
contained in such tenant’s Lease); or (c) consent to any assignment or sublease
in connection with any Lease. Seller shall furnish Buyer with a written notice
of the proposed transaction which shall contain information that Seller believes
is reasonably necessary to enable Buyer to make informed decisions with respect
to the advisability of the proposed transaction. If Buyer fails to object in
writing to any such proposed transaction within five (5) business days after
receipt of the aforementioned information, Buyer is deemed to have approved the
proposed transaction. Buyer’s consent shall not be unreasonably withheld,
conditioned or delayed with respect to any such transaction that is proposed
prior to the expiration of the Due Diligence Period. Buyer, in its sole and
absolute discretion, is entitled to grant or withhold its consent with respect
to any such transaction that is proposed between the expiration of the Due
Diligence Period and the Closing, unless a Lease requires that the landlord’s
consent be given or not unreasonably withheld, conditioned or delayed, in which
case Buyer shall be held to such standard. Any notice from Buyer rejecting the
proposed transaction shall include a description of the reasons for Buyer’s
rejection. Seller shall deliver to Buyer a true and complete copy of each such
New Lease, renewal or extension agreement, modification, or amendment, as the
case may be, promptly after the execution and delivery thereof.

15.2.  Lease Enforcement.

Prior to Closing, Seller has the right, but not the obligation (except to the
extent that Seller’s failure to act shall constitute a waiver of such rights or
remedies), to enforce the rights and remedies of the landlord under any Lease,
by summary proceedings or otherwise (including, without limitation, the right to
remove any tenant), and to apply all or any portion of any security deposits
then held by Seller toward any loss or damage incurred by Seller by reason of
any defaults by tenants, and the exercise of any such rights or remedies shall
not affect the obligations of Buyer under this Agreement in any manner or
entitle Buyer to a reduction in, or credit or allowance against, the Purchase
Price or give rise to any other claim on the part of Buyer.

15.3.  Intentionally Omitted.

16.      MISCELLANEOUS

16.1.  Assignment.

Buyer shall not assign this Agreement or its rights under this Agreement to any
individual or entity, except to an entity or entities which are directly or
indirectly controlled by or under common control with or affiliated with The
Inland Group of Real Estate Companies, Inc., without the prior written consent
of Seller, which consent Seller may grant or withhold in its sole discretion,
and any such assignment is null and void ab initio. In the event of any
permitted assignment by Buyer, any assignee shall assume any and all obligations
and liabilities of Buyer

34


--------------------------------------------------------------------------------


under this Agreement but, notwithstanding such assumption, Buyer shall continue
to be liable under this Agreement.

16.2.                              Designation Agreement

Section 6045(e) of the United States Internal Revenue Code and the regulations
promulgated thereunder (in this Agreement collectively called the “Reporting
Requirements”) require an information return to be made to the United States
Internal Revenue Service, and a statement to be furnished to Seller, in
connection with the Transaction. Escrow Agent (“Agent”)is either (x) the person
responsible for closing the Transaction (as described in the Reporting
Requirements) or (y) the disbursing title or escrow company that is most
significant in terms of gross proceeds disbursed in connection with the
Transaction (as described in the Reporting Requirements). Accordingly:

(a)          Agent is designated as the “Reporting Person” (as defined in the
Reporting Requirements) for the Transaction. Agent shall perform all duties that
are required by the Reporting Requirements to be performed by the Reporting
Person for the Transaction.

(b)          Seller and Buyer shall furnish to Agent, in a timely manner, any
information requested by Agent and necessary for Agent to perform its duties as
Reporting Person for the Transaction.

(c)          Agent requests Seller to furnish to Agent Seller’s correct taxpayer
identification number. Seller acknowledges that any failure by Seller to provide
Agent with Seller’s correct taxpayer identification number may subject Seller to
civil or criminal penalties imposed by law. Accordingly, Seller certifies to
Agent, under penalties of perjury, that Seller’s correct taxpayer identification
number is the FEIN number set forth for each Seller on Schedule 2.

(d)          Each of the parties shall retain this Agreement for a period of
four (4) years following the calendar year during which Closing occurs.

16.3.                              Survival/Merger

As to all Parcels which are not Prepayment Restricted Parcels, except for the
provisions of this Agreement which are explicitly stated to survive the Closing,
(a) none of the terms of this Agreement shall survive the Closing, and (b) the
delivery of the Deed as to such Parcels and any other documents and instruments
by Seller and the acceptance thereof by Buyer shall effect a merger, and be
deemed the full performance and discharge of every obligation on the part of
Buyer and Seller to be performed under this Agreement with respect to those
Parcels. As to all Parcels that are Prepayment Restricted Parcels, all
provisions of this Agreement which pertain directly to the Prepayment Restricted
Parcels shall survive the Closing. As to all Parcels which are Prepayment
Restricted Parcels, except for the provisions of this Agreement that are
explicitly stated to survive the Closing, (a) none of the terms of this
Agreement shall survive the Prepayment Restricted Parcel Closing, and (b) the
delivery of the Deed as to such Prepayment Restricted Parcels and any other
documents and instruments by Seller and the acceptance thereof by Buyer shall
effect a merger, and be deemed the full performance and discharge of every
obligation on the part of Buyer and Seller to be performed under this Agreement
with respect to those Prepayment Restricted Parcels.

16.4.                              Integration; Waiver

This Agreement, together with the Exhibits hereto, embodies and constitutes the
entire understanding among the parties with respect to the Transaction and all
prior agreements, understandings, representations and statements, oral or
written, are merged into this

35


--------------------------------------------------------------------------------


Agreement. Neither this Agreement nor any provision of this Agreement may be
waived, modified, amended, discharged or terminated except by an instrument
signed by the party against whom the enforcement of such waiver, modification,
amendment, discharge or termination is sought, and then only to the extent set
forth in such instrument. No waiver by any party hereto of any failure or
refusal by the other party to comply with its obligations under this Agreement
is deemed a waiver of any other or subsequent failure or refusal to so comply.

16.5.                              Governing Law

This Agreement is governed by, and construed in accordance with, the Laws of the
State of Illinois, except to the extent required to be governed by the Laws of
the State where a Parcel is located.

16.6.                              Captions Not Binding; Exhibits

The captions in this Agreement are inserted for reference only and in no way
define, describe or limit the scope or intent of this Agreement or of any of the
provisions of this Agreement. All Exhibits attached hereto is incorporated by
reference as if set out in this Agreement in full.

16.7.                              Binding Effect

This Agreement is binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

16.8.                              Severability

If any term or provision of this Agreement or the application thereof to any
persons or circumstances is determined to be invalid or unenforceable, the
remainder of this Agreement or the application of such term or provision to
persons or circumstances other than those as to that are determined invalid or
unenforceable shall not be affected, and each term and provision of this
Agreement will be valid and enforced to the fullest extent permitted by law.

16.9.                              Notices

Any notice, request, demand, consent, approval and other communications under
this Agreement is in writing, and is deemed duly given or made at the time and
on the date when received by facsimile (provided that the sender of such
communication shall also send a copy of such communication to the appropriate
parties within one (1) business day of such facsimile) or when personally
delivered as shown on a receipt therefor (which shall include delivery by a
nationally recognized overnight delivery service) or upon receipt (or refusal of
delivery) after being mailed by prepaid certified mail, return receipt
requested, to the address for each party set forth below. Any party, by written
notice to the other in the manner in this Agreement provided, may designate an
address different from that set forth below.

If to Seller:

Bradley Associates Limited Partnership
225 N. Michigan Avenue
11th Floor
Chicago, IL 60601
Attention: Sherwin Jarol
Telephone No: (312) 819-4308
Facsimile No.: (312) 819-5410

 

36


--------------------------------------------------------------------------------


 

 

Copy To:

 

 

 

Morrie Much, Esq.

 

Much Shelist Freed

 

191 N. Wacker Drive

 

Suite 1800

 

Chicago, IL 60601

 

Telephone No.: (312) 521-2472

 

Facsimile No.:  (312) 521-2372

 

 

If to Buyer:

Inland Real Estate Acquisitions

 

Attn: G. Joseph Cosenza, Vice Chairman

 

2901 Butterfield Road

 

Oak Brook, Illinois 60523

 

Phone: 630/218-4948

 

Fax: 630/218-4395

 

 

 

Copy To:

 

 

 

Robin Rash, Esq.

 

The Inland Real Estate Group, Inc.

 

Law Department

 

2901 Butterfield Road

 

Oak Brook, Illinois 60523

 

Phone: 630/218-8000 ext. 2854

 

Fax: 630/218-4900

 

rash@inlandgroup.com

 

16.10.                       Counterparts

This Agreement may be executed in counterparts, each of which is deemed an
original and all of which counterparts taken together will constitute one and
the same agreement.

16.11.                       No Recordation

Seller and Buyer each agrees that neither this Agreement nor any memorandum or
notice of this Agreement is recorded, and Buyer agrees (a) not to file any
notice of pendency or other instrument (other than a judgment) against the
Property or any portion thereof in connection herewith and (b) to indemnify
Seller against all damages, losses, costs, claims, liabilities, expenses,
demands and obligations, including, without limitation, reasonable attorneys’
fees and disbursements, incurred by Seller by reason of the filing by Buyer of
such notice of pendency or other instrument.

16.12.                       Additional Agreements; Further Assurances

Subject to the terms and conditions in this Agreement provided, each of the
parties hereto shall execute and deliver such documents as the other party shall
reasonably request in order to consummate and make effective the Transaction;
provided, however, that the execution and delivery of such documents by such
party shall not result in any additional liability or cost to such party.

16.13.                       Interpretation and Construction

As used herein, the words “include,” “includes,” or “including” shall be
construed as if followed by the words “without limitation.” The parties
acknowledge that each party and its counsel have reviewed and revised this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be

37


--------------------------------------------------------------------------------


employed in the interpretation of this Agreement or any amendment of this
Agreement or Exhibit hereto.

16.14.                       Business Day

As used in this Agreement, the term “business day” means any day other than a
Saturday, Sunday, or any Federal or State of Illinois holiday. If any period
expires on a day which is not a business day or any event or condition is
required by the terms of this Agreement to occur or be fulfilled on a day which
is not a business day, such period shall expire or such event or condition shall
occur or be fulfilled, as the case may be, on the next succeeding business day.

16.15.                       Maximum Aggregate Liability

Prior to Closing, the liabilities of the parties is governed by Section 12 of
this Agreement. Once Closing has occurred, notwithstanding any provision to the
contrary contained in this Agreement or any documents executed by Seller
pursuant hereto or in connection herewith, the maximum aggregate liability of
Seller and the Seller Parties, and the maximum aggregate amount which may be
awarded to and collected by Buyer (“Buyer’s Damages”), in connection with the
Transaction or the Property, under this Agreement and under any and all
documents executed pursuant hereto or in connection herewith (including, without
limitation, in connection with the breach of any of Seller’s Warranties for
which a claim is timely made by Buyer) shall be subject to the following
limitations. Except in the event of an intentional misrepresentation by Seller
which is timely made by Buyer during the Claims Survival Period, with respect to
any one Parcel, Buyer’s Damages shall not exceed that amount which is equal to
five percent (5%) of the Allocated Purchase Price for such Parcel. In any case,
Buyer’s Damages shall be limited to actual damages suffered by Buyer arising
directly as a result of Seller’s breach, as Seller have no liability whatsoever
for matters waived by Buyer pursuant to Section 10.3(f) of this Agreement or for
consequential or punitive damages. The provisions of this section shall survive
the Closing (and not be merged in this Agreement) or any earlier termination of
this Agreement; provided that any claim by Buyer against Seller as described in
this Section 16.15 must be made by notice to Seller given prior to the
expiration of the Claims Survival Period.

16.16.                       JURISDICTION

WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS RELATING TO THE TRANSACTION,
THIS AGREEMENT, THE PROPERTY OR THE RELATIONSHIP OF BUYER AND SELLER UNDER THIS
AGREEMENT (“PROCEEDINGS”) EACH PARTY IRREVOCABLY (A) SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE COUNTY OF COOK, STATE OF ILLINOIS AND THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS, AND (B)
WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY
PROCEEDINGS BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT SUCH PROCEEDINGS
HAVE BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES THE RIGHT TO
OBJECT, WITH RESPECT TO SUCH PROCEEDINGS, THAT SUCH COURT DOES NOT HAVE
JURISDICTION OVER SUCH PARTY.

16.17.                       WAIVER OF JURY TRIAL

EACH PARTY WAIVES TRIAL BY JURY IN ANY PROCEEDINGS BROUGHT BY THE OTHER PARTY IN
CONNECTION WITH ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE
TRANSACTION, THIS AGREEMENT, THE PROPERTY OR THE RELATIONSHIP OF BUYER AND
SELLER UNDER THIS AGREEMENT.

38


--------------------------------------------------------------------------------


16.18.                       Facsimile Signatures

Signatures to this Agreement transmitted by telecopy is valid and effective to
bind the party so signing. Each party agrees to promptly deliver an execution
original of this Agreement with its actual signature to the other party, but a
failure to do so shall not affect the enforceability of this Agreement, it being
expressly agreed that each party to this Agreement is bound by its own
telecopied signature and shall accept the telecopied signature of the other
party to this Agreement.

16.19.                       1031 Exchange

If so requested by Seller, Buyer agrees to cooperate with Seller, at no cost or
liability to Buyer, in effectuating the purchase and sale of the Property by
means of an exchange of “like kind” property under Section 1031 of the Internal
Revenue Code of 1986, as amended.

16.20.                       Seller’s Audit

Seller agrees to reasonably cooperate with Buyer and Buyer’s representatives, at
no cost or liability to Seller, to facilitate Buyer’s legal requirements for
audited records that qualify and comply with the disclosure laws applicable to
Buyer. Further, Seller agrees to cause Bradley Associates, LLC, the manager of
the Property to execute and deliver the audit letter attached hereto as Exhibit
P on or before the Closing Date.

[Signatures on next page.]

39


--------------------------------------------------------------------------------


Each party has caused this Agreement to be duly executed effective as of the day
and year first above written.

 

 

 

 

SELLER:

 

 

 

 

 

 

 

Bradley Associates Limited Partnership, an
Illinois limited partnership

 

 

 

 

 

 

 

By: Sherwin, LLC, an Illinois limited liability
company, Manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sherwin Jarol

 

 

 

 

 

 

Sherwin Jarol, Sole Member

 

 

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Joseph Cosenza

 

 

 

 

Name:

Joseph Cosenza

 

 

 

 

Title: 

President              

 

40


--------------------------------------------------------------------------------


AGREEMENT OF ESCROW AGENT

The undersigned has executed this Agreement solely to confirm its agreement to
(a) hold the Escrow Deposits in escrow in accordance with the provisions of this
Agreement and (b) comply with the provisions of Section 14 and Section 16.2.

 

 

 

CHICAGO TITLE AND TRUST COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Nancy R. Castro

 

 

 

Name:

Nancy R. Castro

 

 

 

Title:

Assistant Vice President

 

 

 

Date:

MAY 3 2006

 

 


--------------------------------------------------------------------------------


SCHEDULE 1

THE PARCELS

Schedule 1   Identification for Each Parcel of Allocated Purchase Price

#

 

Property Name

 

Property type

 

City

 

State

 

Square feet

 

Acres

 

Tenant

 

ROFO Parcels

 

Allocated
Purchase Price

1

 

100 DeVilbise Drive LP

 

Industrial (F)

 

Somerset

 

PA

 

155,227

 

17.1

 

Sunrise Medical HHG Inc.

 

 

 

 

2

 

12th Street Investments LLC

 

Industrial (M)

 

Mishawaka

 

IN

 

136,564

 

17.7

 

Krizman International, Inc.

 

 

 

 

3

 

14570 Industrial Park Road LP

 

Industrial (W)

 

Bristol

 

VA

 

106,898

 

12.7

 

Zenith Fuel Systems Inc.

 

 

 

 

4

 

1800 Bruning Drive LLC

 

Industrial (D)

 

Itasca

 

IL

 

202,000

 

22.0

 

OCE-USA, Inc.

 

 

 

 

5

 

294 Tollway Venture LP

 

Industrial (M)

 

Franklin Park

 

IL

 

97,766

 

5.0

 

Alkco Manufacturing Company

 

 

 

 

6

 

315 Kirk Road LLC

 

Industrial (LI)

 

St. Charles

 

IL

 

309,900

 

13.4

 

Dopaco, Inc.

 

 

 

 

7

 

500 Hartland LLC

 

Industrial (LI)

 

Hartland

 

WI

 

134,210

 

12.0

 

AMK Holdings Ltd.

 

 

 

 

8

 

520 Metro Parkway LLC

 

Industrial (W)

 

Rochester

 

NY

 

55,500

 

3.6

 

Iron Mountain Records Management, Inc.

 

X

 

 

9

 

55th Street Investments LLC

 

Industrial (M)

 

Kanosha

 

WI

 

175,052

 

10.0

 

Pure-FLO MCP, Inc.

 

 

 

 

10

 

64th Street LLC

 

Industrial (LI)

 

Milwaukee

 

WI

 

186,000

 

21.2

 

Pechiney Plastic Packaging

 

 

 

 

11

 

Addison Bradley JV

 

Retail

 

Addison

 

IL

 

28,200

 

5.2

 

Office Depot, Inc.

 

 

 

 

12

 

Bakersfield Venture LP

 

Industrial (LI)

 

Bakersfield

 

CA

 

232,396

 

15.7

 

Dopaco, Inc.

 

 

 

 

13

 

Baymeadow Holding LLC

 

Industrial (R&D)

 

Glen Burnie

 

MD

 

120,000

 

7.0

 

Millennium Inorganic Chemicals Inc.

 

 

 

 

14

 

Bekine Hillside Venture LP

 

Industrial (LI)

 

Cranberry Township

 

PA

 

70,140

 

13.0

 

American Bottling Company

 

 

 

 

15

 

Bradley Associates LLC P/S & P/T

 

Industrial (W)

 

Columbus

 

OH

 

15,000

 

2.9

 

El Dupont de Nemours

 

 

 

 

16

 

Bradley Independence LP

 

Industrial (LI)

 

Independence

 

VA

 

120,000

 

8.1

 

LeROI International Inc.

 

 

 

 

17

 

Bradley Kentwood LLC

 

Industrial (LI)

 

Kentwood

 

MI

 

80,000

 

6.3

 

Autocam Corporation

 

 

 

 

18

 

Bradley Marshall LLC

 

Industrial (LI)

 

Marshall

 

MI

 

57,025

 

9.6

 

Autocam Corporation

 

 

 

 

19

 

Bradley Protection One LP (1)

 

Industrial (F)

 

Tuscon

 

AZ

 

4,768

 

0.6

 

Protection One Alarm Monitoring, Inc.

 

 

 

 

20

 

Bradley Protection One LP (2)

 

Industrial (F)

 

Phoenix

 

AZ

 

17,352

 

6.7

 

Protection One Alarm Monitoring, Inc.

 

 

 

 

22

 

Broadview 16th Street Venture LP

 

Industrial (W)

 

Broadview

 

IL

 

67,144

 

2.1

 

Intech EDM, Inc.

 

 

 

 

25

 

Clarion Venture LLC

 

Industrial (F)

 

Clarion

 

IA

 

126,900

 

8.3

 

EDS Corp.

 

 

 

 

26

 

Coloma Property LLC

 

Industrial (W)

 

Coloma

 

MI

 

423,230

 

41.2

 

APL Logistics

 

 

 

 

27

 

Commons Drive LP

 

Office

 

Aurora

 

IL

 

60,028

 

6.1

 

BRK Brands First Alert

 

 

 

 

28

 

Conyers LP

 

Industrial (F)

 

Tekonsha

 

MI

 

74,480

 

13.3

 

Tekonsha Towing Systems, Inc.

 

 

 

 

29

 

Crossroads Parkway LP

 

Industrial (LI)

 

Bolingbrook

 

IL

 

48,024

 

3.4

 

Illinois Tool Works Inc.

 

 

 

 

30

 

Deerpark Seaco LLC

 

Industrial (R&D)

 

Deer Park

 

TX

 

23,216

 

2.6

 

Calab Brett USA Inc.

 

 

 

 

31

 

Denver Highlands Holding LLC

 

Office

 

Highland Ranch

 

CO

 

65,680

 

5.9

 

Software AG, Inc.

 

X

 

 

32

 

Durand Avenue Venture LLC

 

Industrial (LI)

 

ML Pleasant

 

WI

 

194,793

 

16.0

 

Sapko International, Inc.

 

 

 

 

33

 

Faulkner Road Venture LLC

 

Industrial (LI)

 

North Little Rock

 

AR

 

712,000

 

121.0

 

Deluxe Video Services, Inc.

 

 

 

 

34

 

Firetower Venture LLC

 

Industrial (LI)

 

Rock Hill

 

SC

 

45,000

 

5.0

 

Reliance Electric Industrial Company

 

 

 

 

35

 

FR Centerville LLC

 

Industrial (M)

 

Centerville

 

TN

 

98,150

 

77.5

 

ATYS US Inc.

 

 

 

 

36

 

FR Edgarton LLC

 

Industrial (LI)

 

Brookfield

 

WI

 

43,450

 

2.4

 

AMK Holdings Ltd.

 

 

 

 

37

 

Glen Burnie Venture LLC (1)

 

Industrial (W)

 

Conyers

 

GA

 

121,600

 

NA

 

Wil-Mac Container Corporation

 

 

 

 

38

 

Glen Burnie Venture LLC (2)

 

Industrial (LI)

 

Fountain Inn

 

SC

 

110,700

 

35.1

 

Goglanian Bakeries Inc.

 

 

 

 

39

 

Glendale Heights LP (1)

 

Retail

 

Glendale Heights

 

IL

 

42,000

 

3.7

 

TSA Stores Inc.

 

 

 

 

40

 

Glendale Heights LP (2)

 

Retail

 

Glendale Heights

 

IL

 

6,620

 

0.8

 

ULTA Cosmetics & Salon

 

 

 

 

41

 

Glendale Heights LP (3)

 

Retail

 

Glendale Heights

 

IL

 

10,000

 

0.8

 

Discovery Clothing Company

 

 

 

 

42

 

Guion Road Venture LLC

 

Industrial (LI)

 

Indianapolis

 

IN

 

81,600

 

10.1

 

North American Packaging Corp.

 

 

 

 

43

 

Gurnee Venture LP

 

Industrial (W)

 

Gurnee

 

IL

 

43,475

 

NA

 

Ameritech Illionis

 

 

 

 

44

 

Houston Lakes Venture LP

 

Office

 

Houston

 

TX

 

119,527

 

9.4

 

Kelsey Seybold Clinic

 

 

 

 

45

 

Indianapolis Churchman Venture LP

 

Industrial (LI)

 

Indianapolis

 

IN

 

206,272

 

21.0

 

Wavelek Corporation

 

 

 

 

46

 

Industrial Drive LLC

 

Industrial (LI)

 

Horicon

 

WI

 

139,000

 

11.0

 

Metals USA Inc.

 

 

 

 

47

 

Jamie Venture

 

Industrial (F)

 

Alamagordo

 

NM

 

9,698

 

NA

 

Chaparrel Ven Lines

 

 

 

 

48

 

Kinross Lakes Venture LLC

 

Office

 

Richfield

 

OH

 

85,214

 

7.0

 

Proposal Business Solutions Inc.

 

 

 

 

 


--------------------------------------------------------------------------------


 

#

 

Property Name

 

Property type

 

City

 

State

 

Square feet

 

Acres

 

Tenant

 

ROFO Parcels

 

Allocated
Purchase Price

49

 

Kinston LP

 

Industrial (LI)

 

Kinston

 

NC

 

400,000

 

20.1

 

Dopaco, Inc.

 

 

 

 

51

 

Lexington Road Venture LLC

 

Retail

 

Athens

 

GA

 

52,990

 

11.3

 

Eastwynn Theatres, Inc.

 

 

 

 

52

 

Libertyvilla Associates LP

 

Industrial (R&D)

 

Libertyvilla

 

IL

 

197,100

 

27.0

 

USG Corp.

 

x

 

 

53

 

Luna Road Venture LLC

 

Office

 

Carrolton

 

TX

 

58,989

 

3.6

 

AON Services Corp.

 

 

 

 

54

 

Marcia Road LLC

 

Industrial (W)

 

Milwaukee

 

WI

 

208,150

 

20.9

 

Hegemayer Foods (N.A.), Inc.

 

 

 

 

55

 

Mount Zion Road LLC

 

Industrial (D)

 

Lebanon

 

IN

 

1,091,435

 

39.0

 

Peerson Education Inc.

 

 

 

 

56

 

Multi-State Properties LP (1)

 

Industrial (W)

 

Maiden

 

NC

 

36,752

 

5.1

 

Siebe North Inc.

 

 

 

 

57

 

Multi-State Properties LP (2)

 

Industrial (LI)

 

Ocate

 

FL

 

29,501

 

2.2

 

Mako Compressors

 

 

 

 

58

 

Multi-State Properties LP (3)

 

Industrial (F)

 

Skokia

 

IL

 

44,123

 

1.6

 

W. H. Salisbury & Co.

 

 

 

 

59

 

Newmark Properties LP (V)

 

Office

 

Miamisburg

 

OH

 

73,742

 

6.6

 

National City Mortgage Co. & Daymax, LLC

 

 

 

 

60

 

Newmark Properties LP (VI)

 

Office

 

Miamisburg

 

OH

 

42,812

 

4.9

 

National City Mortgage Co.

 

 

 

 

61

 

Newmark Properties LP (VII)

 

Office

 

Miamisburg

 

OH

 

37,759

 

3.3

 

National City Mortgage Co.

 

 

 

 

62

 

Newtown LP

 

Retail

 

Virginia Beach

 

VA

 

7,488

 

1.2

 

Hollywood Entertainment Corp.

 

 

 

 

63

 

Ottawa Bradley LLC

 

Industrial (F)

 

Ottawa

 

IL

 

38,285

 

4.8

 

OfficeMax Contract, Inc.

 

x

 

 

64

 

Regency Drive LLC

 

Industrial (LI)

 

Glendale Heights

 

IL

 

56,046

 

3.9

 

L-3 Communications

 

 

 

 

65

 

Regional Road Venture LLC

 

Office

 

Greensboro

 

NC

 

113,526

 

11.0

 

EDS Information Services LLC

 

x

 

 

66

 

Sanfee Investment Property LLC

 

Office

 

Santoe

 

CA

 

77,000

 

8.2

 

Hartford Fire Insurance Company

 

 

 

 

67

 

Tri-State Holdings LLC (1)

 

Industrial (LI)

 

Wood Date

 

IL

 

137,607

 

8.2

 

Entegra Fasteners Corp.

 

 

 

 

68

 

Tri-State Holdings LLC (2)

 

Industrial (LI)

 

Houston

 

TX

 

223,599

 

30.0

 

Lamons Metal Gasket Company

 

 

 

 

69

 

Tri-State Holdings LLC (3)

 

Industrial (LI)

 

Mosines

 

WI

 

193,200

 

39.2

 

Fulton Performance Products Inc.

 

 

 

 

70

 

Union Venture LLC

 

Industrial (D)

 

Westchester

 

OH

 

970,168

 

57.0

 

Cornerstone Consolidated Services Group, Inc.

 

x

 

 

73

 

Westport Investment LLC

 

Industrial (D)

 

Mechanicsburg

 

PA

 

176,600

 

11.2

 

FMC Corp.

 

 

 

 

87

 

Total

 

 

 

 

 

 

 

9,554,873

 

836

 

 

 

 

 

 

 

2


--------------------------------------------------------------------------------


FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (“First Amendment”) is made
effective as of May 16, 2006, by Bradley Associates Limited Partnership, an
Illinois limited partnership (“Bradley”) and INLAND REAL ESTATE ACQUISITIONS,
INC., an Illinois corporation (“Buyer”).

RECITALS:

A.            On May 2, 2006, Bradley and Inland entered into that certain
Purchase and Sale Agreement (the “Agreement”) with respect to those certain
parcels of real property described in Schedule 1 of the Agreement.

B.            The parties wish to amend the Agreement as more fully described
below.

Therefore, in consideration of the mutual covenants and agreements set forth,
the parties agree as follows:

1.             Due Diligence Period. The parties agree that the definition of
Due Diligence Period contained in Paragraph 1 of the Agreement is amended in its
entirety to read as follows:

“Due Diligence Period” means the period commencing on the Commencement Date and
expiring on June 30, 2006.

2.             Allocated Purchase Price. The parties agree that the last
sentence of Paragraph 3 of the Agreement is amended in its entirety to read as
follows:

“If the parties are unable to agree on the allocation of the Purchase Price on
or before May 23, 2006, then either party may elect to terminate this Agreement
in its entirety by written notice to the other party, in which event the Deposit
shall be delivered to Buyer.”

3.             Miscellaneous. All capitalized terms which are not expressly
defined herein shall have the same meanings as are ascribed to such terms in the
Agreement. The Agreement, as herein amended, is hereby ratified and confirmed.
This First Amendment may be executed in any number of counterparts.

[signatures begin on following page]


--------------------------------------------------------------------------------


Each party has caused this First Amendment to Purchase and Sale Agreement to be
duly executed effective as of the day and year first above written.

 

SELLER:

 

 

 

 

 

 

 

Bradley Associates Limited Partnership, an
Illinois limited partnership

 

 

 

 

 

By: Sherwin, LLC, an Illinois limited liability
company, Manager

 

 

 

 

 

 

 

 

By:

/s/ Sherwin Jarol

 

 

 

 

Sherwin Jarol, Sole Member

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph Cosenza

 

 

 

Name:

Joseph Cosenza

 

 

Title:

President

 


--------------------------------------------------------------------------------


[g21711mm21i001.jpg]

Inland Real Estate Acquisitions, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Phone: (630) 218-4948 Fax: 630-218-4935

www.inlandgroup.com

 

June 28, 2006

VIA FACSIMILE (312) 819-5410 AND UPS
Bradley Associates Limited Partnership
225 N. Michigan Avenue
11th Floor
Chicago, IL 60601
Attention: Sherwin Jarol

Re:          Bradley Portfolio/Purchase and Sale Agreement

This letter is written with respect to that Purchase and Sale Agreement (the
“Agreement”) between Bradley Associates Limited Partnership, on behalf of
certain parties named in the Agreement, as seller (“Seller”), and Inland Real
Estate Acquisitions, Inc., as purchaser (“Inland”), in connection with the
purchase and sale of the properties defined in the Agreement as the “Real
Property.” All capitalized terms not defined herein shall have the meanings
ascribed to them in the Agreement.

As you are aware, pursuant to the terms of the Agreement, the Due Diligence
Period is scheduled to end on Friday, June 30, 2006. However, certain due
diligence matters remain outstanding. Accordingly, Inland requires that the Due
Diligence Period be extended to July 6, 2006. Except for the extension of the
Due Diligence Period as provided above, all terms and provisions of the
Agreement shall remain unchanged as originally written.

Please confirm Seller’s agreement to the foregoing by having the appropriate
party on behalf of Seller sign a copy of this letter on the line provided below.
Once executed, please have one (1) fully executed copy returned to us by
facsimile (630/218-4900, Attn: Robin Rash) no later than 5:00 p.m., Chicago
time, on June 29, 2006 (with the original to follow by overnight delivery
service).

Should Inland not receive a copy of this letter, executed by Seller, by 5:00
p.m., Chicago time, on June 29, 2006, then in order to protect its Earnest
Money, this letter shall serve as Inland’s notice of termination of the
Agreement.


--------------------------------------------------------------------------------


Thanks, as always, for your assistance.

 

Very truly yours,

 

 

 

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS,
INC., an Illinois corporation

 

 

 

 

 

 

 

 

By:

/s/ Joseph Cosenza

 

 

 

Name:

Joseph Cosenza

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

AGREED:

 

 

 

 

 

 

Bradley Associates Limited Partnership, an
Illinois limited partnership

 

 

 

 

 

By: Sherwin, LLC, an Illinois limited liability
company, Manager

 

 

 

 

 

By:

/s/ Sherwin Jarol

 

 

 

 

Sherwin Jarol, Sole Member

 

 

 

cc:

Morrie Much, Esq., Much Shelist Freed, 191 N. Wacker Drive, Suite 1800, Chicago,
IL 60601 (via facsimile and UPS)

 

 

 

Michael Sadoff, Esq., Much Shelist Freed, 191 N. Wacker Drive, Suite 1800,
Chicago, IL 60601 (via facsimile and UPS)

 

 

 

Ms. Nancy Castro, Chicago Title Insurance Company, 171 N. Clark Street, Chicago,
Illinois 60601 (via facsimile and UPS)

 

2


--------------------------------------------------------------------------------


[g21711mm23i001.jpg]

Inland Real Estate Acquisitions, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Phone: (630) 218-4948 Fax: 630-218-4935

www.inlandgroup.com

 

July 6, 2006

VIA FACSIMILE (312) 819-5410 AND UPS
Bradley Associates Limited Partnership
225 N. Michigan Avenue
11th Floor
Chicago, IL 60601
Attention: Sherwin Jarol

Re:          Bradley Portfolio/Purchase and Sale Agreement

This letter is written with respect to that Purchase and Sale Agreement (the
“Agreement”) between Bradley Associates Limited Partnership, on behalf of
certain parties named in the Agreement as seller (“Seller”), and Inland Real
Estate Acquisitions, Inc., as purchaser (“Inland”), in connection with the
purchase and sale of the properties defined in the Agreement as the “Real
Property.” All capitalized terms not defined herein shall have the meanings
ascribed to them in the Agreement.

As you are aware, pursuant to the terms of the Agreement, the Due Diligence
Period is scheduled to end today, July 6, 2006. However, certain due diligence
matters remain outstanding. Accordingly, Inland requires that the Due Diligence
Period be extended to July 10, 2006. Except for the extension of the Due
Diligence Period as provided above, all terms and provisions of the Agreement
shall remain unchanged as originally written.

Please confirm Seller’s agreement to the foregoing by having the appropriate
party on behalf of Seller sign a copy of this letter on the line provided below.
Once executed, please have one (1) fully executed copy returned to us by
facsimile (630/218-4900, Attn: Robin Rash) no later than 5:00 p.m., Chicago
time, on July 6, 2006 (with the original to follow by overnight delivery
service).

Should Inland not receive a copy of this letter, executed by Seller, by 5:00
p.m., Chicago time, on July 6, 2006, then in order to protect its Earnest Money,
this letter shall serve as Inland’s notice of termination of the Agreement.


--------------------------------------------------------------------------------


Thanks, as always, for your assistance.

Very truly yours,

 

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS,
INC., an Illinois corporation

 

 

 

 

 

By:

/s/ Joseph Cosenza

 

 

Name:

Joseph Cosenza

 

Title:

President

 

 

 

 

 

 

 

AGREED:

 

 

 

 

Bradley Associates Limited Partnership,
an Illinois limited partnership

 

 

 

 

By: Sherwin, LLC, an Illinois limited liability
company, Manager

 

 

 

By:

     /s/ Sherwin Jarol

 

 

 

     Sherwin Jarol, Sole Member

 

 

cc:

Morrie Much, Esq., Much Shelist Freed, 191 N. Wacker Drive, Suite 1800, Chicago,
IL 60601 (via facsimile and UPS)

 

 

 

Michael Sadoff, Esq., Much Shelist Freed, 191 N. Wacker Drive, Suite 1800,
Chicago, IL 60601 (via facsimile and UPS)

 

 

 

Ms. Nancy Castro, Chicago Title Insurance Company, 171 N. Clark Street, Chicago,
Illinois 60601 (via facsimile and UPS)

 

2


--------------------------------------------------------------------------------


FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

This Fourth Amendment to Purchase and Sale Agreement (“Fourth Amendment”) is
made effective as of July 17, 2006, by Bradley Associates Limited Partnership,
an Illinois limited partnership (“Seller”) and Inland Real Estate Acquisitions,
Inc., an Illinois corporation (“Buyer”).

RECITALS

A.            On May 2, 2006, Bradley and Inland entered into that certain
Purchase and Sale Agreement (the “Original Agreement”) with respect to those
certain parcels of real property described in Schedule 1 of the Agreement. On
May 16, 2006, the parties entered into a First Amendment to Purchase and Sale
Agreement (the “First Amendment”). On May 22, 2006, the parties entered into a
Second Amendment to Purchase and Sale Agreement (the “Second Amendment”) and
effective May 22, 2006, the parties entered into a Third Amendment to Purchase
and Sale Agreement (the “Third Amendment”). The Original Agreement as amended by
the First Amendment, the Second Amendment and the Third Amendment is
collectively referred to herein as the “Agreement”.

B.            By letter dated July 6, 2006, Buyer terminated the Agreement and
received a refund of the $2,500,000 Earnest Money.

C.            The parties now wish to reinstate the Agreement on the terms and
conditions contained in the Agreement, as amended by this Fourth Amendment.

D.            Any capitalized terms not otherwise defined in this Fourth
Amendment will have the meaning established in the Agreement.

Therefore, in consideration of the mutual covenants and agreements set forth,
the parties agree as follows:

1.             Definitions. The Agreement shall be revised to replace the
definitions found therein for the following terms to be as follows:

(a)                                  “Schedule 1” shall be the schedule attached
to this Fourth Amendment as Exhibit A.

(b)                                 “Allocated Purchase Price” shall mean the
amounts set forth on the scheduled attached to this Fourth Amendment as Exhibit
A.

(c)                                  “Real Property” shall be revised to delete
the number “67” and replace it with the number “33”.

(d)                                 “Title Review Commencement Date” shall mean
the first business day after this Fourth Amendment is executed by both parties.

2.             Purchase Price. The first full paragraph of Section 3 of the
Agreement is deemed deleted and replaced with the following:

The purchase price (the “Purchase Price”) to be paid by Buyer for the purchase
of the 33 Parcels comprising the Property is Four Hundred Fifty Four Million
Nine Hundred Seventy-Eight Thousand Nine Hundred Forty One and No/100 Dollars
($454,978,941.00).

3.             Deposit Money. Within one business day after execution of this
Fourth Amendment, Buyer agrees to deposit in immediately available funds with
the Escrow Agent the sum of Six Million Five Hundred Thousand Dollars
($6,500,000), which amount will then comprise the Deposit as defined in the
Agreement. The Deposit is nonrefundable to Buyer


--------------------------------------------------------------------------------


unless Closing falls to occur due to default by Seller or the failure of a
condition of Closing to occur through no fault of Buyer. If a Parcel becomes an
Excluded Parcel under the Agreement or this Fourth Amendment, then Buyer will be
entitled to a refund of that portion of the Earnest Money deposit equal to that
Parcel’s portion of the Purchase Price for the Property.

4.             Due Diligence. The parties acknowledge that the Due Diligence
Period has expired and, except for Buyer’s rights specifically set forth herein,
all of Buyer’s rights to terminate the Agreement in Article 5 and/or to exclude
Parcels in Sections 6.1, 6.6, 6.8, 6.10 and 6.11 have expired.

5.             Prepayment Charges. Section 3.4 of the Agreement shall be deemed
deleted and replaced with the following:

Buyer agrees that obtaining financing for Buyer’s purchase of any Parcel is not
a condition to Buyer’s obligations to close this Transaction. At Closing, Buyer
agrees to assume the existing indebtedness on Parcels 31 (Denver Highlands) and
70 (Union Venture) (collectively, the “Assumed Mortgage Parcels”) pursuant to
one or more assignment, assumption and release agreements (collectively, the
“Mortgage Assignment Agreements”) customarily required by the holders or
servicers of those mortgages (the “Existing Mortgagees”). Except for these two
Parcels, at Closing Seller will convey the Property free and clear of all
mortgage indebtedness provided for in any note or other evidence of indebtedness
(“Note”) secured by a mortgage, deed of trust or other financing agreement
encumbering title to a Parcel (“Mortgage”), including any and all defeasance
costs, charges, premiums or other charges (“Prepayment Charges”) due in
connection therewith provided, however, that Seller’s obligation shall be
conditioned upon receipt of the Purchase Price and Seller is entitled to use the
proceeds of the Purchase Price to make such payments.

6.             Assumption Fees. Section 6.6 of the Agreement shall be deemed
deleted and replaced with the following:

Seller has identified two (2) parcels in the Portfolio listed on Exhibit A as
Parcels that may be encumbered by a Mortgage securing a Note which restricts
prepayment (the “Prepayment Restricted Parcels”).

Seller also agrees to pay the Prepayment Charges, any and all fees and costs
that are required to be paid to lender in connection with Buyer’s assumption of
the existing indebtedness on Parcels 31 and 70 provided, however, that Seller’s
obligation shall be conditioned upon receipt of the Purchase Price and Seller is
entitled to use the proceeds of the Purchase Price to make such payments.

Seller and Buyer understand and agree that the consent of the Existing
Mortgagees (and if required, any servicer or special servicer or similar party)
is required to the transfer of each Assumed Mortgage Parcel to, and the related
assumption of the existing mortgages by, Purchaser, and the finalization of all
documents required to effectuate such consent (collectively such consent and
finalization of documents is referred to herein as the “Lender Consent”). Seller
agrees, promptly following the date of this Agreement, to submit written
requests to the appropriate parties for the Lender Consent.

Buyer and Seller each agree to use commercially reasonable efforts to obtain the
Lender Consent Such reasonable efforts include, without limitation. (i) in the
case of Buyer, providing the Existing Mortgagee (and if required, any servicer
or special servicer or similar party) with all reasonably requested financial
and other information relating to Buyer and its affiliates (including the entity
that will assume the existing mortgage and any replacement guarantor), and (ii)
in the case of each of Seller and Buyer, (x)

2


--------------------------------------------------------------------------------


complying with any other reasonable requests of the Existing Mortgagee (and if
required, any servicer or special servicer or similar party) to facilitate the
obtaining of the Lender Consent, and (y) using commercially reasonable efforts
to satisfy all the other requirements of the existing mortgages that are
applicable to such party in connection with the Lender Consent. Seller will not
be obligated to execute a Mortgage Assignment Agreement unless the existing
borrowers and non-recourse guarantors are released upon the Closing of this
transaction, other than for existing environmental matters. With respect to the
obtaining of the Lender Consent, each of Seller and Buyer may conduct such
conversations, meetings and negotiations with the Existing Mortgagees (or any
servicer or special servicer or similar party) as it deems necessary or
desirable, but each party (A) agrees to keep the other party apprised of its
conversations, meetings and negotiations with the Existing Mortgagee (or any
servicer or special servicer or similar party), and, to the extent feasible,
give the other party the right to participate in such conversations, meetings
and negotiations, and (B) copy the other party on all correspondence between it
and the Existing Mortgagees (or any servicer or special servicer or similar
party). Notwithstanding the foregoing, Buyer is not required to take any of the
following actions (whether pursuant to the Mortgage Assignment Agreement or
otherwise) in connection with the seeking or granting of the Lender Consent (i)
execute any document or instrument, or otherwise take any action, that would
increase (to more than a de minimis extent) the obligations or liabilities of
Buyer beyond the obligations and liabilities of the borrower presently contained
in the existing mortgage loan documents; (ii) execute any non-recourse carve-out
or similar guaranty (other than a customary hazardous substances indemnity) that
covers actions taken or events occurring prior to the Closing Date; or (iii)
increase the amount of reserves held pursuant to the existing mortgage loan
documents or otherwise modify the existing mortgage loan documents in a manner
that is adverse to Purchaser.

7.             315 Kirk Road. There is a title exception on Parcel 6 at 315 Kirk
Road, St. Charles, Illinois, which grants to the City of St. Charles the option
to purchase Parcel 2 of such Parcel 6 for $1 upon the termination of the lease
with and possession by DoPaco, Inc. Within one week from this date, Buyer must
complete its due diligence on this issue and Buyer may designate this Parcel an
Excluded Parcel by written notice to Seller within such period. Upon such
notice, the Purchase Price will be reduced by the Allocated Purchase Price for
Parcel 6. Upon the failure of Buyer to exercise such rights, then the title
exception shall constitute a Permitted Exception and Seller shall not be
required to remove or endorse over same.

8.             ROFO Rights. The first two sentences of Section 6.2 of the
Agreement shall be deemed deleted and replaced with the following:

Seller has identified five (5) Parcels on Schedule 1 as Parcels each of which
has a Lease in effect that grants to a tenant of that Parcel a right of first
refusal or right of first offer to purchase the Parcel (the “ROFO Parcels”).
Following the date this Fourth Amendment is fully executed, Seller will give
each of those tenants notice of the existence of this Agreement and will require
exercise or waiver of the tenants’ respective purchase rights.

9.             Environmental Matters. Buyer has conducted environmental due
diligence of all Parcels comprising the Property and acknowledges that, except
as provided below, the Parcels do not contain any Environmental Condition as
defined in Section 6.1 of the Agreement. Notwithstanding the foregoing:

(a)          Parcel 33 (Faulkner Road Venture), Parcel 49 (Kinston LP), Parcel
53 (Luna Road Venture), Parcel 57 (Tri-State Holding), Parcel 26 (Coloma
Property), Parcel 52 (Libertyville Associates) and Parcel 38 (Glen Burnie)

3


--------------------------------------------------------------------------------


(collectively the “Phase II Parcels”) require, in Buyer’s opinion, additional
Phase II testing and investigation. Buyer shall have the right to conduct such
Phase II testing on the Phase II Parcels at Buyer’s sole cost and expense. If
the Phase II site investigations on any one or more of the Phase II Parcels
shows the existence of an Environmental Condition, Buyer may elect to exclude
one or more of such Parcels from this Agreement by delivery of written notice to
Seller which notice shall identify the Parcel to be excluded from this Agreement
and which notice must be delivered to Seller not later than forty-five (45) days
from the date of this Fourth Amendment. If Buyer exercises such rights under
this Section to exclude one or more of the Phase II parcels, then (i) each
identified Phase II Parcel will then constitute an Excluded Parcel; (ii) Seller
will amend Schedule 1 to delete that Parcel from the definition of “Property”;
and (iii) the Purchase Price will be reduced by the Allocated Purchase Price for
each such Parcel, but the Confidentiality Agreement and the Access Agreement
will remain in effect as to those Excluded Parcels, other than the provisions of
the Access Agreement giving Buyer the right of entry onto the Parcel. If the
Phase II site investigations show the existence of a condition at a Phase II
Parcel which (x) involves the presence of hazardous materials or a potential
violation of environmental laws, and (y) would cost less than or equal to Fifty
Thousand Dollars ($50,000) to remediate, then at Seller’s option and subject to
the approval of Buyer’s lender, (A) Seller will either remediate and cure such
condition prior to Closing (and the Closing Date as to such parcel(s) will be
extended by up to 30 days to enable Seller to complete the remediation); (B) at
Seller’s option, Buyer will be entitled to a credit at Closing against the
Allocated Purchase Price for that Parcel in the amount reasonably necessary to
remedy and cure such condition; or (C) Seller may elect not to remediate and
cure or give Buyer a credit and, upon such election by Seller, Buyer may exclude
such Parcel from the Property and the Purchase Price will be reduced by the
Allocated Purchase Price of that Parcel; and

(b)          Buyer’s duty to purchase Parcel 5 (294 Tollway) is conditioned on
the receipt prior to Closing of a so-called “no further action” letter from the
Illinois Environmental Protection Agency that is commercially reasonably
acceptable to Buyer (the “NFA Letter”). If the NFA Letter is not received prior
to Closing, then Buyer may exclude Parcel 5 and the Purchase Price will be
reduced by the Allocated Purchase Price for Parcel 5.

10.          Escrow. Paragraph 14 (c) of the Agreement is amended to read as
follows:

If (i) the Closing does not occur due to a default by Seller or due to the
failure of one of the conditions of Closing to occur, the Escrow Agent shall
deliver the Escrow Deposits and all interest earned thereon to Buyer; or (ii) If
the Closing does not occur due to a default by Buyer the Escrow Agent shall
deliver the Escrow Deposits and all interest earned thereon to Seller, but in
either event only upon receipt of a written demand therefor from such party,
subject to the following provisions of this Section 14(c). If for any reason the
Closing does not occur and either party makes a written demand upon the Escrow
Agent for payment of the Escrow Deposits and the interest earned thereon, the
Escrow Agent shall give written notice to the other party of such demand. If the
Escrow Agent does not receive a written objection from the other party to the
proposed payment within five (5) days after the giving of such notice, the
Escrow Agent is authorized to make such payment. If the Escrow Agent does
receive such written objection within such period, the Escrow Agent shall
continue to hold such amount until otherwise directed by written instructions
signed by Seller and Buyer or a final judgment of a court.

4


--------------------------------------------------------------------------------


11.       Deferred Maintenance Credits.

(a) The parties acknowledge that certain Parcels are in need of immediate
repairs that Seller elects not to make. In lieu of such repairs, Seller agrees
to grant the following credits to Seller at Closing:

Parcel

 

Deferred Maintenance Credit

 

62 (Newtown)

 

$

31,000

 

39 (Glendale – 1)

 

$

31,000

 

26 (Coloma)

 

$

98,000

 

Total

 

$

160,000

 

(b) Reports obtained by Buyer suggest that the following Parcels are also in
need of repairs. The tenants may be responsible for such repairs. Buyer promptly
agrees to deliver to Seller engineering reports and Seller agrees to notify the
tenants of such deferred maintenance items. If the tenants fail to acknowledge
in writing prior to the Closing Date that such items are the tenant’s
responsibility under the lease, then at Closing Seller agrees to deposit in
escrow at Closing cash required to complete any needed repair work, not to
exceed the following sums:

Parcel

 

Amount

 

52 (Libertyville)

 

$

346,000

 

5 (294 Tollway)

 

$

360,000

 

Total

 

$

706,000

 

If either tenant fails to provide written acknowledgement of its responsibility
under the lease for such repairs, then Seller may either complete some or all of
the repairs itself subject to Buyer’s commercially reasonable approval or may
cause the respective tenants to do so within a period of one year from the
Closing Date. If Seller causes the repair work to be performed before the
Closing Date, then the work is also subject to Buyer’s reasonably commercial
approval. Seller reserves the right before and after Closing to enforce all of
landlord’s rights under the lease to compel tenants to perform their respective
repair and maintenance obligation under the leases, but Seller may not terminate
the tenant’s lease or right of possession. Upon completion of all or part of the
repairs by Seller or tenants, Seller will be entitled to withdraw from the
escrow reserve the amounts allocated for such work toward the repairs.

12.       Lost Rent Credit. A new lease has been signed for Parcel 41 (Glendale
Heights – 3), but the new tenant is likely to start paying rent after the
Closing Date. At Closing, Seller agrees to grant a credit to Buyer equal to the
rent and related estimated Common Area Maintenance charges under the lease from
the Closing Date to the projected rent commencement date under the new lease.
Seller agrees to pay the leasing commission, tenant improvement allowance and
such other costs required of Landlord under the new lease to put the tenant in
possession of the Parcel.

13.       Reinstatement and No Other Changes. The Agreement is reinstated and
except as modified by this Fourth Amendment, the Agreement is in full force and
effect. To the extent that the provisions of this Fourth Amendment and the
Contract conflict, the terms and provisions of this Fourth Amendment shall
control.

14.       Tax Credit Parcels. Seller provided Buyer with a list of Tax Credit
Parcels pursuant to Section 7.3(d), but Buyer has not yet responded and
approved. Buyer agrees to

5


--------------------------------------------------------------------------------


respond within five (5) days from this date. If Buyer fails to respond, then
only Parcel 25 (Clarion Venture) will be the Tax Credit Parcel. If Buyer
responds within such period and disagrees with Seller, then the parties agree to
cooperate in good faith to determine if other Parcels should be added as Tax
Credit, but if the parties cannot agree on additional Tax Credit parcels within
thirty (30) days from this date, then upon notice from Buyer, the disputed Tax
Credit Parcel may be excluded from the Property.

15.       Lease Buyout Right. Office Max is the tenant of Parcel 63 (Ottawa
Bradley), but wishes to buyout of its lease. Seller will continue its
discussions and negotiations regarding the term of the contemplated lease
buyout, but Seller agrees not to conclude its negotiations without Buyer
approval. If at Closing, the terms as proposed are not approved by Buyer, then
Buyer may exclude Parcel 63 from the Property and the Purchase Price will be
reduced by the Allocated Purchase Price for that Parcel 63.

16.       Counterparts. This Fourth Amendment may be executed in counterparts,
all such executed counterparts shall constitute the same agreement, and the
signature of any party to any counterpart shall be deemed a signature to, and
may be appended to, any other counterpart.

17.       Choice of Law. This Fourth Amendment is governed by, and construed in
accordance with, the Laws of the State of Illinois, except to the extent
required to be governed by the Laws of the State where a Parcel is located.

18.       Management Agreement. Neither party has submitted a proposed form of
Management Agreement. The last sentence of Section 3.5 of the Agreement is
therefore deleted and the following is substituted:

At least 10 business days prior to Closing, Buyer will submit a proposed form of
Management Agreement with Bradley Associates Limited Partnership. The parties
will cooperate in good faith to agree upon a mutually acceptable form with terms
as reflected in this Section 3.5. In the absence of an approved agreement, the
management fees will nevertheless be paid as prescribed.

In addition, the management fee will be reduced to 1.5% from 2.0% per year.

19.       TIC Approval. Seller’s right to exclude a Parcel under Section 6.9 of
the Agreement must be exercised, if at all, within 30 days from this date.

20.       Kinross Due Diligence. Within one week from this date, Buyer has the
right to arrange an interview with the tenant of Parcel 48 (Kinross) and a
representative of Seller. Following such joint interview, Sherwin Jarol on
behalf of Seller and Joe Cosenza on behalf of Buyer agree to discuss the
meeting. If those persons do not agree tenant will likely stay at the Parcel
upon expiration of the lease term, then Buyer has the right for a period of one
week following such discussion to provide written notice to Seller that Buyer
elects to exclude Parcel 48 from the Property and, upon the exercise of such
right, the Purchase Price will be reduced by the Allocated Purchase Price for
that Parcel.

Each party has caused this Fourth Amendment to Purchase and Sale Agreement to be
duly executed effective as of the day and year first above written.

[Signatures on next page.]

6


--------------------------------------------------------------------------------


 

 

SELLER:

 

 

 

 

 

BRADLEY ASSOCIATES LIMITED
PARTNERSHIP, an Illinois limited partnership

 

 

 

 

 

By:

Sherwin, LLC, an Illinois limited liability
company, Manager

 

 

 

 

 

 

 

By:

/s/ Sherwin Jarol

 

 

 

 

Sherwin Jarol, Sole Member

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation

 

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

 

Name:

G. Joseph Cosenza

 

 

 

Title:

President

 

7


--------------------------------------------------------------------------------


EXHIBIT A

Bradley #

 

PARCEL NAME

 

LOCATION

 

PURCHASE
PRICE

 

ROFO
PARCELS

 

PREPAY
RESTRICTED
PARCELS

 

PHASE II
PARCELS

4

 

1800 Bruning Drive LLC

 

Itasca, IL

 

$

19,000,000.00

 

 

 

 

 

 

5

 

294 Tollway Venture LP

 

Franklin Park, IL

 

$

8,092,882.00

 

 

 

 

 

 

6

 

315 Kirk Road LLC

 

St. Charles, IL

 

$

14,362,684.00

 

 

 

 

 

 

7

 

500 Hartland LLC

 

Hartland, WI

 

$

10,801,167.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

55th Street Investments LLC

 

Kenosha, WI

 

$

13,500,000.00

 

 

 

 

 

 

13

 

Baymeadow Holding LLC

 

Glen Burnie, MD

 

$

26,000,000.00

 

 

 

 

 

 

25

 

Clarion Venture LLC

 

Clarion, IA

 

$

5,241,409.00

 

 

 

 

 

 

26

 

Coloma Property LLC

 

Coloma, MI

 

$

18,798,000.00

 

 

 

 

 

X

27

 

Commons Drive LP

 

Aurora, IL

 

$

8,272,976.00

 

 

 

 

 

 

30

 

Deerpark Seaco LLC

 

Deer Park, TX

 

$

5,851,190.00

 

 

 

 

 

 

31

 

Denver Highlands Holdings LLC

 

Highland Ranch, CO

 

$

14,600,000.00

 

X

 

X

 

 

33

 

Faulkner Road Venture LLC

 

North Little Rock, AR

 

$

45,674,520.00

 

 

 

 

 

X

36

 

FR Edgerton LLC

 

Brookfield, WI

 

$

2,400,000.00

 

 

 

 

 

 

38

 

Glen Burnie Venture LLC (2)

 

Fountain Inn, SC

 

$

5,268,000.00

 

 

 

 

 

X

39

 

Glendale Heights LP (1)

 

Glendale Heights, IL

 

$

5,746,821.00

 

 

 

 

 

 

40

 

Glendale Heights LP (2)

 

Glendale Heights, IL

 

$

1,835,597.00

 

 

 

 

 

 

41

 

Glendale Heights LP (3)

 

Glendale Heights, IL

 

$

1,889,661.00

 

 

 

 

 

 

44

 

Houston Lakes Venture LP

 

Houston, TX

 

$

17,266,669.00

 

 

 

 

 

 

46

 

Industrial Drive LLC

 

Horicon, WI

 

$

7,378,804.00

 

 

 

 

 

 

48

 

Kinross Lakes Venture LLC

 

Richfield, OH

 

$

17,500,000.00

 

 

 

 

 

 

49

 

Kinston LP

 

Kinston, NC

 

$

16,265,000.00

 

 

 

 

 

X

51

 

Lexington Road Venture LLC

 

Athens, GA

 

$

10,452,853.00

 

 

 

 

 

 

52

 

Libertyville Associates LP

 

Libertyville, IL

 

$

26,500,000.00

 

X

 

 

 

X

53

 

Luna Road Venture LLC

 

Carollton, TX

 

$

9,270,000.00

 

 

 

 

 

X

62

 

Newtown LP

 

Virginia Beach, VA

 

$

1,695,693.00

 

 

 

 

 

 

63

 

Ottawa Bradley LLC

 

Ottawa, IL

 

$

3,300,000.00

 

X

 

 

 

 

65

 

Regional Road Venture LLC

 

Greensboro, NC

 

$

13,000,000.00

 

X

 

 

 

 

66

 

Santee Investment Property LLC

 

Santee, CA

 

$

19,900,000.00

 

 

 

 

 

 

67

 

Tri-State Holdings LLC (1)

 

Wood Dale, IL

 

$

9,272,149.00

 

 

 

 

 

X

68

 

Tri-State Holdings LLC (2)

 

Houston, TX

 

$

13,560,394.00

 

 

 

 

 

 

69

 

Tri-State Holdings LLC (3)

 

Mosinee, WI

 

$

9,382,462.00

 

 

 

 

 

 

70

 

Union Venture LLC

 

Westchester, OH

 

$

64,800,000.00

 

X

 

X

 

 

73

 

Westport Investment LLC

 

Mechanicsburg, PA

 

$

7,900,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

$

454,978,941.00

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

This Fifth Amendment to Purchase and Sale Agreement (“Fifth Amendment”) is made
effective as of August 4, 2006, by Bradley Associates Limited Partnership, an
Illinois limited partnership (“Seller”) and Inland Real Estate Acquisitions,
Inc., an Illinois corporation (“Buyer”).

RECITALS

A.                      On May 2, 2006, Bradley and Inland entered into that
certain Purchase and Sale Agreement (the “Original Agreement”) with respect to
those certain parcels of real property described in Schedule 1 of the Agreement.
On May 16, 2006, the parties entered into a First Amendment to Purchase and Sale
Agreement (the “First Amendment”). On May 22, 2006, the parties entered into a
Second Amendment to Purchase and Sale Agreement (the “Second Amendment”) and
effective May 22, 2006, the parties entered into a Third Amendment to Purchase
and Sale Agreement (the “Third Amendment”). On July 17, 2006, the parties
entered into a Fourth Amendment to Purchase and Sale Agreement (the “Fourth
Amendment”). The Original Agreement as amended by the First Amendment, the
Second Amendment, the Third Amendment and the Fourth Amendment is collectively
referred to herein as the “Agreement”.

B.                        Any capitalized terms not otherwise defined in this
Fifth Amendment will have the meaning established in the Agreement.

Therefore, in consideration of the mutual covenants and agreements set forth,
the parties agree as follows:

1.                         Definitions. The Agreement shall be revised to
replace the definitions found therein for the following terms to be as follows:

(a)                    “Schedule 1” shall be the scheduled attached to this
Fifth Amendment as Exhibit A.

(b)                   “Allocated Purchase Price” shall mean the amounts set
forth on the schedule attached to this Fifth Amendment as Exhibit A.

(c)                    “Real Property” shall be revised to delete the number
“33” and replace it with the number “34”.

2.                         Purchase Price. The first full paragraph of Section 3
of the Agreement is deemed deleted and replaced with the following:

The purchase price (the “Purchase Price”) to be paid by Buyer for the purchase
of the 34 Parcels comprising the Property is Five Hundred Two Million One
Hundred Seventy Eight Thousand Nine Hundred Forty One and No/100 Dollars
($502,178,941.00).

3.                         Deposit Money. Within One business day after
execution of this Fifth Amendment, Buyer agrees to deposit in immediately
available funds with the Escrow Agent the sum of Six Hundred Seventy Four
Thousand Three Hundred Seventeen and No/100 Dollars ($674,317) (the “Additional
Deposit”) which, together with the previous Deposit of Six Million Five Hundred
Thousand Dollars ($6,500,000.00), will then comprise the Deposit as defined in
the Agreement. The Deposit is nonrefundable to Buyer unless Closing fails to
occur due to default by Seller or the failure of a condition of Closing to occur
through no fault of Buyer.

4.                         Environmental Matters. Parcel 33 (Faulkner Road
Venture) is deleted from the list of Phase II Parcels as described in the Fourth
Amendment and Parcel 5 (294 Tollway) is added to that list.


--------------------------------------------------------------------------------


5.                         Kinross Due Diligence. In lieu of Section 20 to the
Fourth Amendment the Buyer has the right to receive the 2005 annual financial
statements of Proquest Business Solutions, Inc., the tenant in Parcel 48
(Kinross Lake Venture, LLC). Buyer will have until the earlier of (a) 10 days
from the date of receipt of such financial statements; or (b) September 30, 2006
in order to exclude Parcel 48 from the Property. Upon exercise of the exclusion
right, the Purchase Price will be reduced by the Allocated Purchase Price for
Parcel 48.

6.                         Closing Date. The definition of Closing Date in
Section 1 of the Purchase and Sale Agreement dated May 2, 2006 is amended to
read as follows:

“Closing Date” means for each Parcel that date that is ten (10) business days
following the end of the Title Review Period for each Parcel, or such other date
on which Seller and Buyer may mutually agree for closing of the Transaction, or
such later date as the Closing may be extended to pursuant to the provisions of
this Agreement; provided, however, that upon written notice to Buyer, Seller
shall have the right to extend the Closing Date by up to thirty (30) days in
order to fulfill Seller’s obligations hereunder provided Seller is using
commercially reasonable efforts to do so. The parties agree to cooperate in the
scheduling of multiple Closings for the Parcels in a diligent and orderly
manner.

7.                         Counterparts. This Fifth Amendment may be executed in
counterparts, all such executed counterparts shall constitute the same
agreement, and the signature of any party to any counterpart shall be deemed a
signature to, and may be appended to, any other counterpart.

8.                         Choice of Law. This Fifth Amendment is governed by,
and construed in accordance with, the Laws of theState of Illinois, except to
the extent required to be governed by the Laws of the State where a Parcel is
located.

Each party has caused this Fifth Amendment to Purchase and Sale Agreement to be
duly executed effective asof the day and year first above written.

[Signatures on next page.]

2


--------------------------------------------------------------------------------


 

 

SELLER:

 

 

 

 

 

BRADLEY ASSOCIATES LIMITED PARTNERSHIP,
an Illinois limited partnership

 

 

 

 

 

By:

Sherwin, LLC, an Illinois limited liability
company, Manager

 

 

 

 

 

 

 

By:

/s/ Sherwin Jarol

 

 

 

 

Sherwin Jarol, Sole Member

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

3


--------------------------------------------------------------------------------


 

SELLER:

 

 

 

 

 

BRADLEY ASSOCIATES LIMITED PARTNERSHIP,
an Illinois limited partnership

 

 

 

 

 

By:

Sherwin, LLC, an Illinois limited liability
company, Manager

 

 

 

 

 

 

 

By:

 

 

 

 

 

Sherwin Jarol, Sole Member

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation

 

 

 

 

 

By:

/s/ Illegible

 

 

 

Name:

 

 

 

 

Title:

 

 


--------------------------------------------------------------------------------


EXHIBIT A

 

Bradley #

 

PARCEL NAME

 

LOCATION

 

PURCHASE
PRICE

 

ROFO
PARCELS

 

PREPAY
RESTRICTED
PARCELS

 

PHASE II
PARCELS

4

 

1800 Bruning Drive LLC

 

Itasca, IL

 

$

19,000,000.00

 

 

 

 

 

 

5

 

294 Tollway Venture LP

 

Franklin Park, IL

 

$

8,092,882.00

 

 

 

 

 

X

6

 

315 Kirk Road LLC

 

St. Charles, IL

 

$

14,362,694.00

 

 

 

 

 

 

7

 

500 Hartland LLC

 

Hartland, WI

 

$

10,801,167.00

 

 

 

 

 

 

9

 

55th Street Investments LLC

 

Kenosha, WI

 

$

13,500,000.00

 

 

 

 

 

 

13

 

Baymeadow Holding LLC

 

Glen Burnie, MD

 

$

26,000,000.00

 

 

 

 

 

 

25

 

Clarion Venture LLC

 

Clarion, IA

 

$

5,241,409.00

 

 

 

 

 

 

26

 

Coloma Property LLC

 

Coloma, MI

 

$

18,798,000.00

 

 

 

 

 

X

27

 

Commons Drive LP

 

Aurora, IL

 

$

8,272,976.00

 

 

 

 

 

 

30

 

Deerpark Seaco LLC

 

Deer Park, TX

 

$

5,851,190.00

 

 

 

 

 

 

31

 

Denver Highlands Holdings LLC

 

Highland Ranch, CO

 

$

14,600,000.00

 

X

 

X

 

 

33

 

Faulkner Road Venture LLC

 

North Little Rock, AR

 

$

45,674,520.00

 

 

 

 

 

 

36

 

FR Edgerton LLC

 

Brookfield, WI

 

$

2,400,000.00

 

 

 

 

 

 

38

 

Glen Burnie Venture LLC (2)

 

Fountain Inn, SC

 

$

5,268,000.00

 

X

 

 

 

X

39

 

Glendale Heights LP (1)

 

Glendale Heights, IL

 

$

5,746,821.00

 

 

 

 

 

 

40

 

Glendale Heights LP (2)

 

Glendale Heights, IL

 

$

1,835,597.00

 

 

 

 

 

 

41

 

Glendale Heights LP (3)

 

Glendale Heights, IL

 

$

1,889,681.00

 

 

 

 

 

 

44

 

Houston Lakes Venture LP

 

Houston, TX

 

$

17,266,669.00

 

 

 

 

 

 

46

 

Industrial Drive LLC

 

Horicon, WI

 

$

7,378,804.00

 

 

 

 

 

 

48

 

Kinross Lakes Venture LLC

 

Richfield, OH

 

$

17,500,000.00

 

 

 

 

 

 

49

 

Kinston LP

 

Kinston, NC

 

$

16,285,000.00

 

 

 

 

 

X

51

 

Lexington Road Venture LLC

 

Athens, GA

 

$

10,452,853.00

 

 

 

 

 

 

52

 

Libertyville Associates LP

 

Libertyville, IL

 

$

26,500.000.00

 

X

 

 

 

X

53

 

Luna Road Venture LLC

 

Carollton, TX

 

$

9,270,000.00

 

 

 

 

 

X

55

 

Mount Zion Road, LLC

 

Lebanon, IN

 

$

47,200,000.00

 

 

 

 

 

 

62

 

Newtown LP

 

Virginia Beach, VA

 

$

1,895,693.00

 

 

 

 

 

 

63

 

Ottawa Bradley LLC

 

Ottawa, IL

 

$

3,300,000.00

 

X

 

 

 

 

65

 

Regional Road Venture LLC

 

Greensboro, NC

 

$

13,000,000.00

 

 

 

 

 

 

66

 

Santee Investment Property LLC

 

Santee, CA

 

$

19,900,000.00

 

 

 

 

 

 

67

 

Tri-State Holdings LLC (1)

 

Wood Dale, IL

 

$

9,272,149.00

 

 

 

 

 

X

68

 

Tri-State Holdings LLC (2)

 

Houston, TX

 

$

13,560,394.00

 

 

 

 

 

 

69

 

Tri-State Holdings LLC (3)

 

Mosinee, WI

 

$

9,382,462.00

 

 

 

 

 

 

70

 

Union Venture LLC

 

Westchester, OH

 

$

64,800,000.00

 

X

 

X

 

 

73

 

Westport Investment LLC

 

Mechanicsburg, PA

 

$

7,900,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

$

502,178,941.00

 

 

 

 

 

 

 

2


--------------------------------------------------------------------------------


SIXTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

This Sixth Amendment to Purchase and Sale Agreement (“Sixth Amendment”) is made
effective as of August 30, 2006, by Bradley Associates Limited Partnership, an
Illinois limited partnership (“Seller”) and Inland Real Estate Acquisitions,
Inc., an Illinois corporation (“Buyer”).

RECITALS

A.                      On May 2, 2006, Bradley and Inland entered into that
certain Purchase and Sale Agreement (the “Original Agreement”) with respect to
those certain parcels of real property described in Schedule 1 of the Agreement.
On May 16, 2006, the parties entered into a First Amendment to Purchase and Sale
Agreement (the “First Amendment”). On May 22, 2006, the parties entered into a
Second Amendment to Purchase and Sale Agreement (the “Second Amendment”) and
effective May 22, 2006, the parties entered into a Third Amendment to Purchase
and Sale Agreement (the “Third Amendment”). On July 17, 2006, the parties
entered into a Fourth Amendment to Purchase and Sale Agreement (the “Fourth
Amendment”). On August 4, 2006, the parties entered into a Fifth Amendment to
Purchase and Sale Agreement (the “Fifth Amendment”). The Original Agreement as
amended by the First Amendment, the Second Amendment the Third Amendment, the
Fourth Amendment and the Fifth Amendment is collectively referred to herein as
the “Agreement”.

B.                        Any capitalized terms not otherwise defined in this
Sixth Amendment will have the meaning established in the Agreement.

Therefore, in consideration of the mutual covenants and agreements set forth,
the parties agree as follows:

1.                         Definitions. The Agreement shall be revised to
replace the definitions found therein for the following terms to be as follows:

(a)                     “Schedule 1” shall be the scheduled attached to this
Sixth Amendment as Exhibit A.

(b)                    “Allocated Purchase Price” shall mean the amounts set
forth on the schedule attached to this Sixth Amendment as Exhibit A.

(c)                     “Real Property” shall be revised to delete the number
“34” and replace it with the number “33”.

2.                         Deleted Parcel. Parcel number 53 (Luna Road Venture)
is deleted from the Schedule 1 list of Parcels comprising the Property.

3.                         Purchase Price. The first full paragraph of Section 3
of the Agreement is deemed deleted and replaced with the following:

The purchase price (the “Purchase Price”) to be paid by Buyer for the purchase
of the 33 Parcels now comprising the Property is Four Hundred Ninety-Two Million
Nine Hundred Eight Thousand Nine Hundred Forty One and No/100 Dollars
($492,908,941.00).

4.                         Environmental Due Diligence. The site investigation
period for Environmental Conditions on the Phase II Parcels (as defined in the
Fourth Amendment, except now excluding Parcel 53) is extended to September 22,
2006.

5.                         Closing Date. The definition of Closing Date in
Section 1 of the Purchase and Sales Agreement dated May 2, 2006 is further
amended to read as follows:

“Closing Date” means for each Parcel that date that is ten (10) business days
following the end of the Title Review Period for each Parcel, but in any event
no sooner than September


--------------------------------------------------------------------------------


25, 2005 or such other date on which Seller and Buyer may mutually agree for
closing of the Transaction, or such later date as the Closing may be extended to
pursuant to the provisions of this Agreement; provided, however, that upon
written notice to Buyer, Seller shall have the right to extend the Closing Date
by up to thirty (30) days in order to fulfill Seller’s obligations hereunder
provided Seller is using commercially reasonable efforts to do so. The parties
agree to cooperate in the scheduling of multiple Closings for the Parcels in a
diligent and orderly manner.

6.                         Counterparts. This Sixth Amendment may be executed in
counterparts, all such executed counterparts shall constitute the same
agreement, and the signature of any party to any counterpart shall be deemed a
signature to, and may be appended to, any other counterpart.

7.                         Choice of Law. This Sixth Amendment is governed by,
and construed in accordance with, the Laws of the State of Illinois, except to
the extent required to be governed by the Laws of the State where a Parcel is
located.

Each party has caused this Sixth Amendment to Purchase and Sale Agreement to be
duly executed effective as of the day and year first above written.

[Signatures on next page.]

 

2


--------------------------------------------------------------------------------


 

 

SELLER:

 

 

 

 

 

BRADLEY ASSOCIATES LIMITED PARTNERSHIP,

 

 

an Illinois limited partnership

 

 

 

 

 

By:

Sherwin, LLC, an Illinois limited liability

 

 

 

company, Manager

 

 

 

 

 

 

By: 

/s/ Sherwin Jarol

 

 

 

 

 

Sherwin Jarol, Sole Member

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC., an

 

 

Illinois corporation

 

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

 

 

Name:

 

 

 

 

Title:

 

 

3


--------------------------------------------------------------------------------


EXHIBIT A

 

 

 

 

 

 

 

 

 

 

PREPAY

 

 

 

 

 

 

 

 

 

PURCHASE

 

ROFO

 

RESTRICTED

 

PHASE II

 

Bradley #

 

PARCEL NAME

 

LOCATION

 

PRICE

 

PARCELS

 

PARCELS

 

PARCELS

 

4

 

1800 Bruning Drive LLC

 

Itasca, IL

 

$

19,000,000.00

 

 

 

 

 

 

 

5

 

294 Tollway Venture LP

 

Franklin Park, IL

 

$

8,092,882.00

 

 

 

 

 

X

 

6

 

315 Kirk Road LLC

 

St. Charles, IL

 

$

14,362,694.00

 

 

 

 

 

 

 

7

 

500 Hartland LLC

 

Hartland, WI

 

$

10,801,167.00

 

 

 

 

 

 

 

9

 

55th Street Investments LLC

 

Kenosha, WI

 

$

13,500,000.00

 

 

 

 

 

 

 

13

 

Baymeadow Holding LLC

 

Glen Burnie, MD

 

$

26,000,000.00

 

 

 

 

 

 

 

25

 

Clarion Venture LLC

 

Clarion, IA

 

$

5,241,409.00

 

 

 

 

 

 

 

26

 

Coloma Property LLC

 

Coloma, Ml

 

$

18,798,000.00

 

 

 

 

 

X

 

27

 

Commons Drive LP

 

Aurora, IL

 

$

8,272,976.00

 

 

 

 

 

 

 

30

 

Deerpark Seaco LLC

 

Deer Park, TX

 

$

5,851,190.00

 

 

 

 

 

 

 

31

 

Denver Highlands Holdings LLC

 

Highland Ranch, CO

 

$

14,600,000.00

 

X

 

X

 

 

 

33

 

Faulkner Road Venture LLC

 

North Little Rock, AR

 

$

45,674,520.00

 

 

 

 

 

 

 

36

 

FR Edgerton LLC

 

Brookfield, WI

 

$

2,400,000.00

 

 

 

 

 

 

 

38

 

Glen Burnie Venture LLC (2)

 

Fountain Inn, SC

 

$

5,268,000.00

 

X

 

 

 

X

 

39

 

Glendale Heights LP (1)

 

Glendale Heights, IL

 

$

5,746,821.00

 

 

 

 

 

 

 

40

 

Glendale Heights LP (2)

 

Glendale Heights, IL

 

$

1,835,597.00

 

 

 

 

 

 

 

41

 

Glendale Heights LP (3)

 

Glendale Heights, IL

 

$

1,889,661.00

 

 

 

 

 

 

 

44

 

Houston Lakes Venture LP

 

Houston, TX

 

$

17,266,669.00

 

 

 

 

 

 

 

46

 

Industrial Drive LLC

 

Horicon, WI

 

$

7,378,804.00

 

 

 

 

 

 

 

48

 

Kinross Lakes Venture LLC

 

Richfield, OH

 

$

17,500,000.00

 

 

 

 

 

 

 

49

 

Kinston LP

 

Kinston, NC

 

$

16,265,000.00

 

 

 

 

 

X

 

51

 

Lexington Road Venture LLC

 

Athens, GA

 

$

10,452,853.00

 

 

 

 

 

 

 

52

 

Libertyville Associates LP

 

Libertyville, IL

 

$

26,500,000.00

 

X

 

 

 

X

 

55

 

Mount Zion Road, LLC

 

Lebanon, IN

 

$

47,200,000.00

 

 

 

 

 

 

 

62

 

Newtown LP

 

Virginia Beach, VA

 

$

1,895,693.00

 

 

 

 

 

 

 

63

 

Ottawa Bradley LLC

 

Ottawa, IL

 

$

3,300,000.00

 

X

 

 

 

 

 

65

 

Regional Road Venture LLC

 

Greensboro, NC

 

$

13,000,000.00

 

 

 

 

 

 

 

66

 

Santee Investment Property LLC

 

Santee, CA

 

$

19,900,000.00

 

 

 

 

 

 

 

67

 

Tri-State Holdings LLC (1)

 

Wood Dale, IL

 

$

9,272,149.00

 

 

 

 

 

X

 

68

 

Tri-State Holdings LLC (2)

 

Houston, TX

 

$

13,560,394.00

 

 

 

 

 

 

 

69

 

Tri-State Holdings LLC (3)

 

Mosinee, WI

 

$

9,382,462.00

 

 

 

 

 

 

 

70

 

Union Venture LLC

 

Westchester, OH

 

$

64,800,000.00

 

X

 

X

 

 

 

73

 

Westport Investment LLC

 

Mechanicsburg, PA

 

$

7,900,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

$

492,908,941.00

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


SEVENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

This Seventh Amendment to Purchase and Sale Agreement (“Seventh Amendment”) is
made effective as of December 7, 2006, by Bradley Associates Limited
Partnership, an Illinois limited partnership (“Seller”) and Inland Real Estate
Acquisitions, Inc., an Illinois corporation (“Buyer”).

RECITALS

A.                      On May 2, 2006, Bradley and Inland entered into that
certain Purchase and Sale Agreement (the “Original Agreement”) with respect to
those certain parcels of real property described in Schedule 1 of the Agreement.
On May 16, 2006, the parties entered into a First Amendment to Purchase and Sale
Agreement (the “First Amendment”). On May 22, 2006, the parties entered into a
Second Amendment to Purchase and Sale Agreement (the “Second Amendment”) and
effective May 22, 2006, the parties entered into a Third Amendment to Purchase
and Sale Agreement (the “Third Amendment”). On July 17, 2006, the parties
entered into a Fourth Amendment to Purchase and Sale Agreement (the “Fourth
Amendment”). On August 4, 2006, the parties entered into a Fifth Amendment to
Purchase and Sale Agreement (the “Fifth Amendment”). On August 30, 2006, the
parties entered into a Sixth Amendment to Purchase and Sale Agreement (the
“Sixth Amendment”). The Original Agreement as amended by the First Amendment,
the Second Amendment, the Third Amendment, the Fourth Amendment, the Fifth
Amendment and the Sixth Amendment is collectively referred to herein as the
“Agreement”.

B.                        Any capitalized terms not otherwise defined in this
Seventh Amendment will have the meaning established in the Agreement.

Therefore, in consideration of the mutual covenants and agreements set forth,
the parties agree as follows:

1.                          Definitions. The Agreement shall be revised to
replace the definitions found therein for the following terms to be as follows:

(a)                    “Schedule 1” shall be the scheduled attached to this
Seventh Amendment as Exhibit A.

(b)                   “Allocated Purchase Price” shall mean the amounts set
forth on the schedule attached to this Seventh Amendment as Exhibit A.

(c)                    “Real Property” shall be revised to delete the number
“33” and replace it with the number “32”.

2.                          Purchase Price. The first full paragraph of Section
3 of the Agreement is deemed deleted and replaced with the following:

The purchase price (the “Purchase Price”) to be paid by Buyer for the purchase
of the 32 Parcels comprising the Property is Four Hundred Eighty Seven Million
Six Hundred Forty Thousand Nine Hundred Forty One and No/100 Dollars
($487,640,941.00).

3.                          Deleted Parcel; Deposit. Parcel Number 38, (Glen
Burnie Venture LLC, Fountain Inn, South Carolina) is deleted from the Schedule 1
list of Parcels comprising the Property. The Escrow Agent is authorized to
disburse to Purchaser the sum of Seventy-Six Thousand Six Hundred Seventy-Six
and 03/100ths Dollars ($76,676.03), representing the portion of the Deposit
allocated to Parcel Number 38.

4.                          Counterparts. This Seventh Amendment may be executed
in counterparts, all such executed counterparts shall constitute the same
agreement, and the signature of any party


--------------------------------------------------------------------------------


to any counterpart shall be deemed a signature to, and may be appended to, any
other counterpart.

5.                          Choice of Law. This Seventh Amendment is governed
by, and construed in accordance with, the Laws of the State of Illinois, except
to the extent required to be governed by the Laws of the State where a Parcel is
located.

Each party has caused this Fifth Amendment to Purchase and Sale Agreement to be
duly executed effective as of the day and year first above written.

[Signatures on next page.]

 

2


--------------------------------------------------------------------------------


 

SELLER:

 

 

 

BRADLEY ASSOCIATES LIMITED PARTNERSHIP,
an Illinois limited partnership

 

 

 

By:

Sherwin, LLC, an Illinois limited liability

 

 

company, Manager

 

 

 

 

 

By:

/s/ Sherwin Jarol

 

 

 

 

Sherwin Jarol, Sole Member

 

 

 

BUYER:

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

 

Name:

G. Joseph Cosenza

 

 

 

Title:

President

 

 

3


--------------------------------------------------------------------------------


EXHIBIT A

Bradley #

 

PARCEL NAME

 

LOCATION

 

PURCHASE
PRICE

 

ROFO
PARCELS

 

PREPAY
RESTRICTED
PARCELS

 

PHASE II
PARCELS

 

4

 

1800 Bruning Drive LLC

 

Itasca, IL

 

$

19,000,000.00

 

 

 

 

 

 

 

5

 

294 Tollway Venture LP

 

Franklin Park, IL

 

$

8,092,882.00

 

 

 

 

 

X

 

6

 

315 Kirk Road LLC

 

St. Charles, IL

 

$

14,362,694.00

 

 

 

 

 

 

 

7

 

500 Hartland LLC

 

Hartland, WI

 

$

10,801,167.00

 

 

 

 

 

 

 

9

 

55th Street Investments LLC

 

Kenosha, WI

 

$

13,500,000.00

 

 

 

 

 

 

 

13

 

Baymeadow Holding LLC

 

Glen Burnie, MD

 

$

26,000,000.00

 

 

 

 

 

 

 

25

 

Clarion Venture LLC

 

Clarion, IA

 

$

5,241,409.00

 

 

 

 

 

 

 

26

 

Coloma Property LLC

 

Coloma, MI

 

$

18,798,000.00

 

 

 

 

 

X

 

27

 

Commons Drive LP

 

Aurora, IL

 

$

8,272,976.00

 

 

 

 

 

 

 

30

 

Deerpark Seaco LLC

 

Deer Park, TX

 

$

5,851,190.00

 

 

 

 

 

 

 

31

 

Denver Highlands Holdings LLC

 

Highland Ranch, CO

 

$

14,600,000.00

 

X

 

X

 

 

 

33

 

Faulkner Road Venture LLC

 

North Little Rock, AR

 

$

45,674,520.00

 

 

 

 

 

 

 

36

 

FR Edgerton LLC

 

Brookfield, WI

 

$

2,400,000.00

 

 

 

 

 

 

 

39

 

Glendale Heights LP (1)

 

Glendale Heights, IL

 

$

5,746,821.00

 

 

 

 

 

 

 

40

 

Glendale Heights LP (2)

 

Glendale Heights, IL

 

$

1,835,597.00

 

 

 

 

 

 

 

41

 

Glendale Heights LP (3)

 

Glendale Heights, IL

 

$

1,889,661.00

 

 

 

 

 

 

 

44

 

Houston Lakes Venture LP

 

Houston, TX

 

$

17,266,669.00

 

 

 

 

 

 

 

46

 

Industrial Drive LLC

 

Horicon, WI

 

$

7,378,804.00

 

 

 

 

 

 

 

48

 

Kinross Lakes Venture LLC

 

Richfield, OH

 

$

17,500,000.00

 

 

 

 

 

 

 

49

 

Kinston LP

 

Kinston, NC

 

$

16,265,000.00

 

 

 

 

 

X

 

51

 

Lexington Road Venture LLC

 

Athens, GA

 

$

10,452,853.00

 

 

 

 

 

 

 

52

 

Libertyville Associates LP

 

Libertyville, IL

 

$

26,500,000.00

 

X

 

 

 

X

 

55

 

Mount Zion Road, LLC

 

Lebanon, IN

 

$

47,200,000.00

 

 

 

 

 

 

 

62

 

Newtown LP

 

Virginia Beach, VA

 

$

1,895,693.00

 

 

 

 

 

 

 

63

 

Ottawa Bradley LLC

 

Ottawa, IL

 

$

3,300,000.00

 

X

 

 

 

 

 

65

 

Regional Road Venture LLC

 

Greensboro, NC

 

$

13,000,000.00

 

 

 

 

 

 

 

66

 

Santee Investment Property LLC

 

Santee, CA

 

$

19,900,000.00

 

 

 

 

 

 

 

67

 

Tri-State Holdings LLC (1)

 

Wood Dale, IL

 

$

9,272,149.00

 

 

 

 

 

X

 

68

 

Tri-State Holdings LLC (2)

 

Houston, TX

 

$

13,560,394.00

 

 

 

 

 

 

 

69

 

Tri-State Holdings LLC (3)

 

Mosinee, WI

 

$

9,382,462.00

 

 

 

 

 

 

 

70

 

Union Venture LLC

 

Westchester, OH

 

$

64,800,000.00

 

X

 

X

 

 

 

73

 

Westport Investment LLC

 

Mechanicsburg, PA

 

$

7,900,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

$

487,640,941.00

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------